UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04474 Name of Registrant: Vanguard California Tax- Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 28, 2015 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) California (99.7%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.020% 3/6/15 LOC 6,650 6,650 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.020% 3/6/15 LOC 6,945 6,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.020% 3/6/15 LOC 48,300 48,300 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.030% 3/6/15 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.030% 3/6/15 LOC 5,485 5,485 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/15 5,000 5,021 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/15 1,000 1,004 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.030% 3/6/15 5,000 5,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.010% 3/6/15 LOC 8,300 8,300 California Department of Water Resources Power Supply Revenue 4.000% 5/1/15 2,140 2,154 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 7,335 7,395 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 1,000 1,008 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.020% 3/6/15 4,100 4,100 California Education Note Participations Program TRAN 1.500% 6/30/15 7,500 7,534 1 California Educational Facilities Authority Revenue (California Institute of Technology) TOB VRDO 0.030% 3/6/15 3,365 3,365 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.010% 3/6/15 55,800 55,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.130% 7/8/15 15,000 15,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.090% 10/23/15 10,000 10,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.020% 3/6/15 4,000 4,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.020% 3/6/15 4,430 4,430 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.030% 3/6/15 3,000 3,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.020% 3/6/15 14,800 14,800 California GO VRDO 0.010% 3/2/15 LOC 4,725 4,725 California GO VRDO 0.010% 3/2/15 LOC 2,800 2,800 California GO VRDO 0.020% 3/2/15 LOC 4,200 4,200 California GO VRDO 0.010% 3/6/15 LOC 27,000 27,000 California GO VRDO 0.010% 3/6/15 LOC 13,000 13,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.010% 3/2/15 LOC 10,600 10,600 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.010% 3/6/15 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.020% 3/6/15 LOC 800 800 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.010% 3/6/15 LOC 1,180 1,180 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.010% 3/6/15 LOC 12,995 12,995 1 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.020% 3/6/15 LOC 35,000 35,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.030% 3/6/15 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospitalat Stanford) TOB VRDO 0.050% 3/6/15 4,475 4,475 2 California Health Facilities Financing Authority Revenue (Memorial Health Services) PUT 0.090% 9/25/15 15,000 15,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.010% 3/6/15 12,000 12,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.010% 3/6/15 51,600 51,600 1 California Health Facilities Financing Authority Revenue (Providence Health Services) TOB VRDO 0.070% 3/6/15 9,000 9,000 1 California Health Facilities Financing Authority Revenue (Providence Health Services) TOB VRDO 0.070% 3/6/15 20,025 20,025 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.010% 3/6/15 LOC 19,625 19,625 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.010% 3/6/15 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.010% 3/6/15 LOC 8,000 8,000 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,022 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 3/6/15 3,750 3,750 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 3/6/15 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 3/6/15 17,110 17,110 California Housing Finance Agency Home Mortgage Revenue VRDO 0.020% 3/6/15 LOC 21,600 21,600 California Housing Finance Agency Home Mortgage Revenue VRDO 0.020% 3/6/15 LOC 5,900 5,900 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.030% 3/6/15 LOC 8,200 8,200 California Infrastructure & Economic Development Bank (Clean Water Revolving Fund) Revenue 4.000% 10/1/15 1,200 1,227 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.010% 3/6/15 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.020% 3/2/15 LOC 2,025 2,025 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.010% 3/6/15 LOC 30,615 30,615 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.020% 3/2/15 LOC 5,300 5,300 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.020% 3/2/15 LOC 1,500 1,500 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/2/15 LOC 5,800 5,800 California Infrastructure & Economic Development Bank Revenue (Prinsco Inc. Project) VRDO 0.010% 3/6/15 LOC 4,300 4,300 California Municipal Finance Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/2/15 3,700 3,700 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/2/15 2,680 2,680 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 2.000% 10/1/15 6,785 6,858 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.040% 3/6/15 LOC 4,725 4,725 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/2/15 LOC 900 900 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.020% 3/2/15 LOC 16,200 16,200 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.020% 3/2/15 LOC 12,050 12,050 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/15 (Prere.) 1,500 1,506 California RAN 1.500% 6/22/15 100,000 100,427 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/15 11,000 11,052 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/15 2,000 2,010 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/30/15 12,000 12,075 California State University CP 0.070% 3/4/15 LOC 2,500 2,500 California State University CP 0.050% 5/5/15 LOC 3,800 3,800 California State University Revenue Systemwide 5.000% 11/1/15 (Prere.) 1,480 1,528 1 California State University Revenue Systemwide TOB VRDO 0.030% 3/6/15 13,980 13,980 California State University Systemwide Revenue 5.000% 5/1/15 (Prere.) 9,335 9,414 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.020% 3/6/15 122,825 122,825 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.030% 3/6/15 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.020% 3/6/15 LOC 10,390 10,390 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.030% 3/6/15 LOC 5,800 5,800 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.030% 3/6/15 LOC 11,900 11,900 California Statewide Communities Development Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/2/15 5,450 5,450 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.010% 3/6/15 LOC 17,700 17,700 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.130% 5/1/15 23,750 23,750 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.130% 5/1/15 35,000 35,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.140% 6/1/15 1,500 1,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.140% 8/6/15 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/6/15 2,500 2,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/6/15 5,200 5,200 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.020% 3/6/15 37,803 37,804 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.020% 3/6/15 2,175 2,175 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.010% 3/6/15 LOC 23,050 23,050 Cerritos CA Community College District GO 1.500% 8/1/15 8,455 8,503 Cerritos CA Community College District GO 2.000% 8/1/15 1,565 1,577 1 Cerritos CA Community College District GO TOB VRDO 0.040% 3/6/15 7,845 7,845 Chaffey CA Community College District GO 1.000% 6/1/15 1,500 1,503 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.020% 3/6/15 LOC 37,940 37,940 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.090% 11/7/15 9,000 9,000 Contra Costa CA Transportation Authority Sales Tax Revenue 3.000% 3/1/15 3,240 3,240 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/15 3,510 3,553 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 8/2/15 27,500 27,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 8/2/15 15,000 15,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 8/29/15 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 9/13/15 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.070% 10/24/15 17,000 17,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 10/25/15 5,000 5,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.050% 11/7/15 5,975 5,975 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.020% 3/6/15 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.030% 3/6/15 1,595 1,595 2 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.030% 5/22/15 10,000 10,000 2 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.060% 11/9/15 10,000 10,000 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.010% 3/2/15 17,275 17,275 Elsinore Valley CA Municipal Water District COP VRDO 0.030% 3/6/15 LOC 7,800 7,800 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.040% 3/6/15 LOC 9,300 9,300 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.030% 3/6/15 LOC 4,250 4,250 Fremont CA COP VRDO 0.010% 3/6/15 LOC 27,690 27,690 Fremont CA COP VRDO 0.010% 3/6/15 LOC 14,445 14,445 Fremont CA COP VRDO 0.010% 3/6/15 LOC 8,165 8,165 Fremont CA Union High School District TRAN 1.000% 6/30/15 5,000 5,014 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.040% 3/6/15 LOC 9,100 9,100 Hemet CA Multifamily Housing Revenue (Sunwest Retirement Village) VRDO 0.040% 3/6/15 1,000 1,000 Irvine CA Assessment District No. 94-13 Improvement Revenue (Oak Creek) VRDO 0.010% 3/2/15 LOC 6,900 6,900 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.010% 3/2/15 LOC 8,100 8,100 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.010% 3/2/15 LOC 11,025 11,025 2 Irvine CA Ranch Water District Revenue PUT 0.050% 3/15/16 8,500 8,500 2 Irvine CA Ranch Water District Revenue PUT 0.050% 3/15/16 4,500 4,500 Irvine CA Ranch Water District Revenue VRDO 0.010% 3/2/15 LOC 8,200 8,200 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.010% 3/2/15 LOC 1,200 1,200 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.010% 3/2/15 LOC 15,726 15,726 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.010% 3/2/15 LOC 12,200 12,200 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.010% 3/2/15 LOC 2,200 2,200 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.030% 3/6/15 LOC 4,770 4,770 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/15 (Prere.) 3,000 3,109 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/15 (Prere.) 6,000 6,217 Los Altos CA Union High School District TRAN 1.000% 6/30/15 5,000 5,015 Los Angeles CA Community College District GO 2.000% 8/1/15 16,700 16,833 1 Los Angeles CA Community College District GO TOB VRDO 0.020% 3/6/15 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.020% 3/6/15 LOC 6,000 6,000 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.030% 3/6/15 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.030% 3/6/15 5,100 5,100 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.030% 3/6/15 2,500 2,500 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.030% 3/6/15 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 3/6/15 18,885 18,885 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 3/6/15 7,980 7,980 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.070% 3/6/15 9,995 9,995 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.090% 3/6/15 5,020 5,020 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.090% 3/6/15 6,665 6,665 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 11,925 12,200 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 21,400 22,019 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.020% 3/2/15 23,110 23,110 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.020% 3/6/15 4,700 4,700 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.030% 3/6/15 6,200 6,200 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.030% 3/6/15 10,900 10,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.030% 3/6/15 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/2/15 12,000 12,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/2/15 5,300 5,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/6/15 18,950 18,950 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/6/15 16,800 16,800 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/6/15 1,100 1,100 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/6/15 9,250 9,250 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/6/15 9,500 9,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.020% 3/6/15 33,900 33,900 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.030% 3/6/15 8,150 8,150 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.060% 3/6/15 2,220 2,220 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.020% 3/6/15 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.040% 3/6/15 LOC 6,595 6,595 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.040% 3/6/15 LOC 23,600 23,600 Los Angeles CA TRAN 1.500% 6/25/15 25,000 25,110 Los Angeles CA Unified School District GO 0.500% 7/1/15 4,305 4,310 Los Angeles CA Unified School District GO 5.000% 7/1/15 (Prere.) 6,520 6,627 1 Los Angeles CA Unified School District GO TOB VRDO 0.030% 3/6/15 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.030% 3/6/15 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.030% 3/6/15 9,170 9,170 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.030% 3/6/15 7,500 7,500 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 5,000 5,082 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 (Prere.) 6,500 6,607 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 (Prere.) 1,335 1,357 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.020% 3/6/15 6,325 6,325 Los Angeles County CA TRAN 1.500% 6/30/15 30,000 30,137 1 Los Angeles County CA Unified School District GO TOB VRDO 0.030% 3/6/15 5,000 5,000 Los Angeles International Airport Revenue CP 0.060% 3/19/15 LOC 6,500 6,500 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.020% 3/2/15 LOC 12,725 12,725 2 Metropolitan Water District of Southern California Revenue PUT 0.040% 6/5/15 22,910 22,910 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.040% 3/6/15 7,100 7,100 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/6/15 5,000 5,000 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/6/15 19,100 19,100 3 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 2.000% 9/1/15 2,125 2,142 North Orange County CA Community College District GO 5.000% 8/1/15 (Prere.) 2,830 2,888 Nuveen California AMT-Free Municipal Income Fund VRDP VRDO 0.100% 3/6/15 LOC 8,800 8,800 1 Nuveen California AMT-Free Municipal Income Fund VRDP VRDO 0.150% 3/6/15 LOC 16,200 16,200 1 Nuveen California Dividend Advantage Municipal Fund 2 VRDP VRDO 0.120% 3/6/15 LOC 25,000 25,000 1 Nuveen California Dividend Advantage Municipal Fund 3 VRDP VRDO 0.100% 3/6/15 LOC 35,000 35,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.090% 3/6/15 LOC 24,000 24,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.090% 3/6/15 LOC 41,600 41,600 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.090% 3/6/15 LOC 14,900 14,900 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.100% 3/6/15 LOC 18,000 18,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.140% 3/6/15 LOC 14,800 14,800 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.080% 3/6/15 LOC 39,500 39,500 Ohlone CA Community College District GO 1.000% 8/1/15 1,945 1,952 Orange County CA Apartment Development Revenue VRDO 0.020% 3/6/15 LOC 9,550 9,550 Orange County CA Sanitation District Wastewater Revenue 5.000% 8/1/15 2,600 2,653 Orange County CA Water District COP VRDO 0.010% 3/6/15 8,600 8,600 Orange County CA Water District CP 0.090% 5/1/15 LOC 20,400 20,400 Otay CA Water District (Capital Project) COP VRDO 0.020% 3/6/15 LOC 8,610 8,610 Palo Alto CA Unified School District GO 3.000% 7/1/15 1,000 1,010 Pasadena CA Water Revenue 4.000% 6/1/15 1,760 1,777 1 Peralta CA Community College District Revenue TOB VRDO 0.020% 3/6/15 19,645 19,645 1 Regents of the University of California Revenue TOB VRDO 0.020% 3/2/15 23,000 23,000 1 Regents of the University of California Revenue TOB VRDO 0.020% 3/6/15 29,195 29,195 1 Regents of the University of California Revenue TOB VRDO 0.030% 3/6/15 4,377 4,377 1 Regents of the University of California Revenue TOB VRDO 0.030% 3/6/15 5,125 5,125 1 Regents of the University of California Revenue TOB VRDO 0.030% 3/6/15 2,190 2,190 1 Regents of the University of California Revenue TOB VRDO 0.030% 3/6/15 3,495 3,495 1 Regents of the University of California Revenue TOB VRDO 0.030% 3/6/15 6,000 6,000 1 Regents of the University of California Revenue TOB VRDO 0.070% 3/6/15 22,200 22,200 1 Riverside CA Electric Revenue TOB VRDO 0.030% 3/2/15 11,895 11,895 Riverside CA Electric Revenue VRDO 0.010% 3/6/15 LOC 10,000 10,000 Riverside CA Electric Revenue VRDO 0.010% 3/6/15 LOC 31,725 31,725 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.040% 3/6/15 LOC 4,610 4,610 Riverside County CA TRAN 1.500% 6/30/15 50,000 50,229 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.010% 3/6/15 35,900 35,900 Sacramento CA Municipal Utility District Revenue CP 0.060% 3/2/15 LOC 20,000 20,000 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 3/6/15 LOC 22,500 22,500 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/6/15 46,800 46,800 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/6/15 21,600 21,600 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.020% 3/6/15 LOC 12,300 12,300 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.020% 3/6/15 LOC 10,200 10,200 1 Sacramento County CA Sanitation Districts Financing Authority Revenue TOB VRDO 0.020% 3/6/15 LOC 7,550 7,550 1 San Bernardino CA Community College District GO TOB VRDO 0.030% 3/6/15 4,620 4,620 San Bernardino County CA TRAN 2.000% 6/30/15 25,000 25,156 1 San Bernardino County CA Transportation Authority Revenue TOB VRDO 0.030% 3/6/15 12,100 12,100 San Diego CA Community College District GO 5.000% 5/1/15 (Prere.) 3,205 3,231 San Diego CA Community College District GO 5.000% 5/1/15 (Prere.) 15,000 15,124 1 San Diego CA Community College District GO TOB VRDO 0.020% 3/6/15 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.040% 3/6/15 5,000 5,000 San Diego CA County & School District TRAN 2.000% 6/30/15 10,000 10,062 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.030% 3/6/15 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.030% 3/6/15 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.020% 3/6/15 8,280 8,280 San Diego CA Unified School District TRAN 1.500% 6/30/15 10,000 10,046 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.010% 3/6/15 3,785 3,785 San Diego County CA Regional Transportation Commission Revenue 4.000% 4/1/15 5,490 5,508 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.010% 3/6/15 1,800 1,800 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.010% 3/6/15 53,345 53,345 San Diego County CA Water Authority Extendible CP 0.070% 10/3/15 5,000 5,000 San Diego County CA Water Authority Revenue COP 5.000% 5/1/15 (Prere.) 2,000 2,016 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.020% 3/6/15 4,000 4,000 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.070% 3/6/15 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.070% 3/6/15 6,500 6,500 San Diego County CA Water Authority Revenue CP 0.070% 3/3/15 10,000 10,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.030% 3/6/15 3,335 3,335 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.030% 3/6/15 9,900 9,900 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.010% 3/6/15 LOC 39,450 39,450 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.010% 3/6/15 LOC 11,250 11,250 San Francisco CA City & County GO 2.000% 6/15/15 1,145 1,152 San Francisco CA City & County International Airport Revenue VRDO 0.010% 3/6/15 LOC 24,900 24,900 San Francisco CA City & County International Airport Revenue VRDO 0.020% 3/6/15 LOC 12,800 12,800 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.030% 3/6/15 6,800 6,800 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.020% 3/6/15 LOC 80,100 80,100 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 2.000% 8/1/15 2,600 2,620 1 San Joaquin Delta CA Community College District TOB VRDO 0.120% 3/6/15 2,415 2,415 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.030% 3/6/15 LOC 15,600 15,600 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.040% 3/6/15 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.050% 3/6/15 7,310 7,310 Santa Ana College Improvement District No. 1 (Rancho Santiago Community College) GO 2.000% 8/1/15 6,345 6,395 Santa Monica CA Community College District GO 1.000% 8/1/15 3,800 3,814 Sequoia CA Union High School District GO 2.000% 7/1/15 8,550 8,604 Sequoia CA Union High School District TRAN 1.000% 7/10/15 9,815 9,846 Southern California Public Power Authority Revenue VRDO 0.010% 3/6/15 LOC 29,700 29,700 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.010% 3/6/15 LOC 6,000 6,000 Turlock CA Irrigation District Revenue CP 0.030% 3/3/15 LOC 2,110 2,110 Turlock CA Irrigation District Revenue CP 0.070% 4/1/15 LOC 4,500 4,500 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/2/15 5,840 5,840 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/2/15 1,000 1,000 1 University of California Revenue TOB VRDO 0.030% 3/6/15 3,400 3,400 University of California Revenue VRDO 0.010% 3/6/15 20,000 20,000 University of California Revenue VRDO 0.020% 3/6/15 23,200 23,200 Ventura County CA TRAN 1.500% 7/1/15 16,500 16,576 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.010% 3/6/15 LOC 20,475 20,475 Westlands CA Water District COP VRDO 0.020% 3/6/15 LOC 22,080 22,080 Total Tax-Exempt Municipal Bonds (Cost $3,537,286) Total Investments (99.7%) (Cost $3,537,286) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, the aggregate value of these securities was $805,641,000, representing 22.7% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2015. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. California Tax-Exempt Money Market Fund (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2015, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard California Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) California (100.2%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/42 1,000 1,089 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 5.000% 11/15/35 3,250 3,453 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/37 7,565 8,486 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/21 500 570 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/23 650 767 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/43 15,830 17,845 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/29 (15) 1,500 1,744 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 30,375 15,314 Alameda County CA Unified School District GO 0.000% 8/1/24 (4) 3,510 2,688 Alameda County CA Unified School District GO 0.000% 8/1/29 (4) 5,000 3,048 Bakersfield CA Wastewater Revenue VRDO 0.030% 3/6/15 2,200 2,200 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 (Prere.) 15,050 16,966 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/19 (Prere.) 1,645 1,912 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.625% 4/1/19 (Prere.) 10,000 11,873 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/24 5,500 6,680 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,556 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 4,000 4,605 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/42 5,000 5,650 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/43 4,000 4,513 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/53 2,350 2,685 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/54 23,000 25,802 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.620% 4/1/20 3,500 3,502 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 2,000 2,034 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.720% 4/1/21 4,000 4,002 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.000% 4/1/21 1,500 1,523 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/28 (4) 2,135 2,470 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/38 3,000 3,449 Cabrillo CA Community College District Revenue 0.000% 5/1/26 (2) 9,000 5,336 California County CA Tobacco Securitization Agency Revenue 5.450% 6/1/28 7,500 7,324 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 8,000 9,044 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 10,000 11,897 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 30,000 33,910 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 (Prere.) 2,810 3,238 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/25 6,000 6,876 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 6,500 7,925 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/35 4,000 4,628 California Economic Recovery GO 5.000% 7/1/18 (ETM) 4,655 5,292 California Economic Recovery GO 5.000% 7/1/18 1,345 1,532 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 7,620 9,018 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 4,365 5,166 California Economic Recovery GO 5.000% 7/1/22 5,000 5,305 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 10/1/39 7,730 8,659 California Educational Facilities Authority Revenue (Claremont McKenna College) 5.000% 1/1/42 3,940 4,469 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/19 1,615 1,895 California Educational Facilities Authority Revenue (College of Arts) 5.250% 6/1/30 1,125 1,249 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 9/1/33 3,000 3,466 California Educational Facilities Authority Revenue (Pepperdine College) 5.000% 12/1/39 2,000 2,323 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 5,330 6,861 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/36 1,250 1,519 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 3,445 3,859 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 3,420 3,874 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/25 2,000 2,061 California GO 5.000% 3/1/19 1,250 1,443 California GO 6.000% 4/1/19 1,690 2,024 California GO 6.000% 8/1/19 (3) 210 215 California GO 5.000% 10/1/19 10,070 11,783 California GO 5.000% 4/1/20 1,460 1,683 California GO 5.000% 9/1/21 11,000 13,354 California GO 5.250% 9/1/22 3,000 3,720 California GO 5.000% 11/1/22 1,000 1,113 California GO 5.250% 9/1/23 10,100 12,246 California GO 5.000% 11/1/23 7,000 8,650 California GO 5.000% 5/1/24 3,000 3,722 California GO 5.000% 11/1/24 6,670 8,320 California GO 5.000% 3/1/25 7,000 8,127 California GO 5.000% 6/1/26 (14) 20,000 21,830 California GO 5.250% 10/1/27 5,000 5,972 California GO 5.100% 11/1/27 1,475 1,734 California GO 5.000% 9/1/28 10,650 11,362 California GO 5.000% 9/1/28 2,500 2,847 California GO 5.000% 9/1/29 5,125 5,842 California GO 5.000% 10/1/29 1,400 1,618 California GO 5.250% 10/1/29 4,700 5,500 California GO 5.250% 3/1/30 10,000 11,594 California GO 4.500% 8/1/30 1,440 1,532 California GO 5.250% 9/1/30 6,000 7,069 California GO 5.750% 4/1/31 15,875 18,669 California GO 5.000% 10/1/31 4,500 5,307 California GO 5.000% 6/1/32 25,000 27,224 California GO 5.000% 9/1/32 1,045 1,191 California GO 5.000% 10/1/32 5,000 5,874 California GO 6.000% 3/1/33 7,000 8,511 California GO 5.125% 4/1/33 8,500 9,560 California GO 6.500% 4/1/33 33,000 40,278 California GO 5.000% 10/1/33 4,000 4,684 California GO 5.250% 4/1/35 5,000 5,829 California GO 6.000% 11/1/35 10,000 12,233 California GO 5.000% 9/1/36 8,500 9,679 California GO 5.000% 4/1/37 5,000 5,695 California GO 5.250% 3/1/38 8,000 8,996 California GO 6.000% 4/1/38 21,190 25,430 California GO 5.250% 8/1/38 10,000 11,403 California GO 5.000% 10/1/39 12,615 14,602 California GO 5.500% 11/1/39 3,690 4,352 California GO 6.000% 11/1/39 2,700 3,315 California GO 5.500% 3/1/40 11,500 13,494 California GO 5.000% 10/1/41 5,000 5,642 California GO 5.000% 4/1/42 2,000 2,276 California GO 5.000% 9/1/42 8,515 9,751 California GO 5.000% 2/1/43 6,265 7,105 California GO 5.000% 4/1/43 6,500 7,388 California GO 5.000% 11/1/43 12,425 14,229 California GO 5.000% 12/1/43 5,335 6,116 California GO 5.000% 5/1/44 5,000 5,732 California GO VRDO 0.010% 3/2/15 LOC 1,000 1,000 California GO VRDO 0.010% 3/2/15 LOC 2,300 2,300 California GO VRDO 0.010% 3/2/15 LOC 4,525 4,525 California GO VRDO 0.020% 3/2/15 LOC 3,100 3,100 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 3,000 3,510 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.010% 3/2/15 LOC 2,000 2,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 5,000 5,731 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 2,500 2,842 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 5,000 5,819 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/41 9,000 10,059 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/27 7,000 7,209 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/34 2,415 2,684 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/39 4,995 5,517 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 3,500 3,798 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.500% 11/1/38 3,000 3,612 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.250% 11/1/41 4,025 4,512 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.010% 3/6/15 LOC 1,375 1,375 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/37 2,000 2,222 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/42 5,000 5,532 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/35 7,750 8,748 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/39 4,465 5,014 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/43 5,300 6,046 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 2,750 3,217 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/26 5,000 5,811 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/33 2,500 2,812 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.500% 10/1/18 (Prere.) 2,000 2,399 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/29 2,390 2,825 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/38 9,000 10,369 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.500% 10/1/39 6,500 7,552 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/33 3,920 4,662 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/40 8,000 9,003 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,133 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/42 5,000 5,597 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/22 5,000 5,722 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 4,000 4,794 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 11/15/46 10,000 10,781 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 3/6/15 6,250 6,250 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 3/6/15 7,185 7,185 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.030% 3/2/15 (ETM) 20,150 20,150 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/39 5,000 5,622 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/31 (14) 4,135 4,288 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.500% 2/1/39 11,000 12,288 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/46 3,650 3,785 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.250% 8/15/39 1,200 1,322 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.250% 8/15/49 3,500 3,835 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/2/15 1,600 1,600 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/23 1,200 1,496 California Municipal Finance Authority Revenue (Biola University) 5.000% 10/1/38 1,255 1,365 California Municipal Finance Authority Revenue (Biola University) 5.000% 10/1/42 2,500 2,711 California Municipal Finance Authority Revenue (University of La Verne) 5.250% 6/1/20 2,420 2,767 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/2/15 LOC 19,900 19,900 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.020% 3/2/15 LOC 10,100 10,100 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.020% 3/2/15 LOC 10,500 10,500 California Public Works Board Lease Revenue (Community Colleges) 5.000% 3/1/27 (14) 2,970 3,211 California Public Works Board Lease Revenue (Department of Corrections) 6.500% 9/1/17 (2) 12,155 12,955 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/25 6,000 7,152 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 8,250 9,881 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 2,500 2,898 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/34 1,300 1,477 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/38 3,375 3,806 California Public Works Board Lease Revenue (Office of Emergency Services) 5.000% 3/1/27 (14) 8,950 9,677 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 (Prere.) 17,000 17,145 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/15 (Prere.) 9,045 9,358 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 5,009 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 2,000 2,417 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 5,000 6,137 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/26 5,000 5,919 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/33 2,330 2,826 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/37 5,000 5,677 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/39 3,000 3,440 California State University Revenue Systemwide 5.000% 11/1/15 (Prere.) 3,675 3,796 California State University Revenue Systemwide 5.000% 11/1/24 2,000 2,389 California State University Revenue Systemwide 5.750% 11/1/27 4,500 5,328 California State University Revenue Systemwide 5.000% 11/1/31 7,000 8,291 California State University Revenue Systemwide 5.000% 11/1/32 7,000 8,245 California State University Revenue Systemwide 5.250% 11/1/34 5,000 5,749 California State University Revenue Systemwide 5.000% 11/1/35 (14) 1,325 1,365 California State University Revenue Systemwide 5.000% 11/1/37 10,000 11,176 California State University Revenue Systemwide 5.000% 11/1/37 3,750 4,283 California State University Revenue Systemwide 5.250% 11/1/38 3,280 3,771 California State University Revenue Systemwide 5.000% 11/1/42 1,355 1,517 California Statewide Communities Development Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/2/15 2,085 2,085 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.250% 11/1/44 1,000 1,021 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.375% 11/1/49 2,300 2,341 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/29 (4) 940 1,093 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/44 (4) 5,500 6,232 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/49 (4) 1,000 1,129 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/39 310 355 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 7,200 8,022 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/43 5,000 5,708 California Statewide Communities Development Authority Revenue (Covenant Retirement Communities Inc.) 5.625% 12/1/36 4,000 4,414 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.250% 7/1/30 5,000 4,752 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.250% 7/1/35 1,515 1,426 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/42 2,500 2,716 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/47 2,000 2,157 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/44 6,800 7,595 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 4.750% 4/1/33 4,185 4,481 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 15,425 17,226 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 7,590 7,878 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/6/15 3,200 3,200 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/6/15 1,800 1,800 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/6/15 3,000 3,000 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.250% 12/1/34 2,500 2,767 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.250% 12/1/44 3,000 3,273 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.500% 12/1/54 5,000 5,524 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 2,500 2,908 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,000 12,580 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/38 (2) 2,900 3,087 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 11/15/38 4,250 4,619 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 11,000 12,373 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,583 Centinela Valley CA Union High School District GO 6.000% 8/1/36 3,000 3,696 Cerritos CA Community College District GO 4.000% 8/1/33 2,135 2,243 Cerritos CA Community College District GO 0.000% 8/1/34 4,000 1,878 Cerritos CA Community College District GO 0.000% 8/1/35 1,730 760 Cerritos CA Community College District GO 5.000% 8/1/38 7,000 7,951 Chabot-Las Positas CA Community College District GO 5.000% 8/1/25 5,000 6,035 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 3,500 4,083 Citrus CA Community College District GO 0.000% 8/1/36 1,810 1,315 Citrus CA Community College District GO 0.000% 8/1/37 2,475 1,794 Citrus CA Community College District GO 0.000% 8/1/38 2,150 1,553 Coast CA Community College District GO 5.000% 8/1/27 5,700 6,821 Colton CA Joint Unified School District GO 5.000% 8/1/27 (4) 2,535 2,972 Contra Costa CA Community College District GO 5.000% 8/1/38 3,600 4,153 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/24 1,085 1,291 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/34 1,970 2,271 Cotati-Rohnert Park CA Unified School District GO 5.000% 8/1/44 (4) 3,000 3,413 Cupertino CA Union School District GO 5.000% 8/1/36 3,000 3,552 East Bay CA Municipal Utility District Waste Water System Revenue 5.000% 6/1/17 (Prere.) 1,350 1,484 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/17 (Prere.) 15,765 17,345 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 3,305 3,963 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 1,500 1,799 East Bay CA Regional Park District Revenue 5.000% 9/1/25 2,000 2,321 East Bay CA Regional Park District Revenue 5.000% 9/1/27 4,070 4,696 El Dorado CA Irrigation District Revenue 5.250% 3/1/39 (4) 7,500 8,804 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/27 1,000 1,136 Escondido CA Union High School District GO 0.000% 11/1/20 (14) 4,000 3,493 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/29 (2) 9,450 9,556 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/32 (2) 5,000 5,051 Foothill-De Anza CA Community College District GO 0.000% 8/1/17 (14) 3,000 2,930 Foothill-De Anza CA Community College District GO 0.000% 8/1/22 (14) 3,850 3,297 Foothill-De Anza CA Community College District GO 0.000% 8/1/23 (14) 3,590 2,933 Foothill-De Anza CA Community College District GO 0.000% 8/1/25 (14) 2,390 1,794 Foothill-De Anza CA Community College District GO 5.000% 8/1/35 3,420 4,024 Foothill-De Anza CA Community College District GO 5.000% 8/1/40 10,000 11,336 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/42 9,000 6,694 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.500% 1/15/43 2,200 2,641 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 5.750% 1/15/46 13,500 15,779 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.000% 1/15/53 6,500 7,666 Gavilan CA Joint Community College District GO 5.500% 8/1/28 (2) 90 90 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/46 5,000 5,466 Grossmont CA Healthcare District GO 6.125% 7/15/40 2,500 3,082 Grossmont CA Union High School District GO 0.000% 8/1/30 6,500 3,566 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/39 1,100 1,234 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.010% 3/2/15 LOC 3,100 3,100 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.010% 3/2/15 LOC 1,000 1,000 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.010% 3/2/15 LOC 3,900 3,900 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.010% 3/2/15 LOC 2,325 2,325 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/30 (2) 5,500 5,556 Kern CA High School District GO 6.400% 8/1/15 (ETM) 1,645 1,689 Kern CA High School District GO 6.400% 8/1/16 (ETM) 1,815 1,975 Kern County CA GO 5.750% 8/1/35 (12) 2,000 2,294 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 1,050 1,194 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/36 2,450 2,632 Las Virgenes CA Unified School District GO 0.000% 9/1/26 (14) 6,140 4,337 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/15 (Prere.) 6,155 6,380 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/15 (Prere.) 2,500 2,592 Long Beach CA Airport Revenue 5.000% 6/1/40 4,440 4,916 Long Beach CA Community College District GO 0.000% 8/1/34 2,520 1,130 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.603% 11/15/26 1,800 1,707 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/26 (2) 7,570 9,017 Long Beach CA Finance Authority Tax Revenue 5.500% 8/1/31 (2) 4,015 4,960 Long Beach CA Unified School District GO 0.000% 8/1/26 1,870 1,266 Los Angeles CA Community College District GO 5.000% 8/1/16 (Prere.) 5,000 5,337 Los Angeles CA Community College District GO 5.000% 8/1/17 (Prere.) 7,340 8,116 Los Angeles CA Community College District GO 5.500% 8/1/19 (Prere.) 3,980 4,757 Los Angeles CA Community College District GO 6.000% 8/1/19 (Prere.) 5,160 6,278 Los Angeles CA Community College District GO 5.000% 8/1/24 4,000 5,040 Los Angeles CA Community College District GO 5.000% 8/1/25 6,100 7,616 Los Angeles CA Community College District GO 5.000% 8/1/28 3,500 4,226 Los Angeles CA Community College District GO 5.000% 8/1/28 6,000 7,244 Los Angeles CA Community College District GO 5.000% 8/1/30 5,500 6,582 Los Angeles CA Community College District GO 4.000% 8/1/33 3,500 3,723 Los Angeles CA Community College District GO 5.250% 8/1/39 5,000 5,843 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/22 2,000 2,382 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/27 5,000 5,964 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 5,000 5,816 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 3,195 3,696 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 14,590 16,940 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 16,000 18,106 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 4,000 4,569 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/38 4,500 5,218 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 4,070 4,631 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 10,000 11,837 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 (2) 10,000 10,943 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 (2) 16,000 17,497 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 5,000 5,451 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/32 7,000 7,906 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 2,500 2,938 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/34 3,000 3,419 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/35 3,500 4,088 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 10,000 11,465 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 5,000 5,641 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/37 1,545 1,768 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 12,365 14,010 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/38 1,890 2,121 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 4,000 4,616 Los Angeles CA Department of Water & Power Revenue 5.250% 7/1/39 2,000 2,262 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,669 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 5,000 5,721 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/43 10,150 11,457 2 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.020% 3/2/15 5,200 5,200 Los Angeles CA GO 5.000% 9/1/22 6,155 7,536 Los Angeles CA GO 5.000% 9/1/31 5,785 6,702 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 7,500 7,977 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 7,675 8,163 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 2,645 2,814 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 2,655 2,823 Los Angeles CA Unified School District GO 5.000% 7/1/21 3,500 4,077 Los Angeles CA Unified School District GO 5.000% 7/1/24 (2) 7,100 7,530 Los Angeles CA Unified School District GO 5.250% 7/1/24 6,275 7,349 Los Angeles CA Unified School District GO 5.250% 7/1/25 5,000 5,845 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,000 6,127 Los Angeles CA Unified School District GO 5.000% 7/1/28 8,000 9,594 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,500 6,532 Los Angeles CA Unified School District GO 5.000% 7/1/30 2,860 3,400 Los Angeles CA Unified School District GO 4.500% 7/1/31 (2) 2,225 2,380 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 8,000 8,706 Los Angeles CA Unified School District GO 5.000% 1/1/34 5,000 5,674 Los Angeles CA Unified School District GO 5.250% 7/1/34 10,000 11,601 Los Angeles CA Wastewater System Revenue 5.000% 6/1/27 7,000 8,360 Los Angeles CA Wastewater System Revenue 5.000% 6/1/43 2,840 3,239 2 Los Angeles CA Wastewater System Revenue TOB VRDO 0.030% 3/6/15 4,500 4,500 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 2,000 2,438 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 5,000 6,028 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 4,000 4,142 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 4,000 4,142 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/25 (14) 1,265 1,309 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/37 2,750 3,094 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/42 5,940 6,654 Los Angeles County CA Public Works Financing Authority Revenue 5.500% 10/1/18 (4) 1,165 1,264 Los Angeles County CA Schools Regionalized Business Services Corp. COP 0.000% 8/1/20 (2) 2,095 1,844 M-S-R California Energy Authority Revenue 7.000% 11/1/34 7,000 9,998 M-S-R California Energy Authority Revenue 6.500% 11/1/39 3,500 4,823 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 8,940 10,415 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,500 3,045 Metropolitan Water District of Southern California Revenue 5.000% 7/1/25 3,410 3,759 Metropolitan Water District of Southern California Revenue 5.000% 10/1/26 4,000 4,796 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 4,235 4,491 Metropolitan Water District of Southern California Revenue 5.000% 7/1/28 4,000 4,823 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 3,000 3,442 Metropolitan Water District of Southern California Revenue 5.000% 10/1/33 7,535 8,810 Metropolitan Water District of Southern California Revenue 5.000% 10/1/35 2,855 3,319 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/6/15 3,500 3,500 3 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/26 2,085 2,531 3 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/30 4,000 4,693 Modesto CA High School District GO 0.000% 8/1/18 (14) 3,225 3,074 Modesto CA Irrigation District COP 5.500% 7/1/35 1,000 1,079 Modesto CA Irrigation District COP 5.000% 10/1/36 (2) 4,795 5,072 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 7,720 9,238 New Haven CA Unified School District GO 5.000% 8/1/27 (15) 3,000 3,596 New Haven CA Unified School District GO 5.000% 8/1/28 (15) 2,000 2,371 Newark CA Unified School District GO 5.000% 8/1/44 6,000 6,800 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/21 (Prere.) 3,500 4,486 Newport Mesa CA Unified School District GO 0.000% 8/1/35 4,000 1,810 Newport Mesa CA Unified School District GO 0.000% 8/1/36 1,000 434 Newport Mesa CA Unified School District GO 0.000% 8/1/37 2,000 836 Newport Mesa CA Unified School District GO 0.000% 8/1/38 1,000 401 Northern California Gas Authority No. 1 Revenue 0.771% 7/1/17 13,210 13,161 Northern California Power Agency Revenue (Hydroelectric Project) 6.300% 7/1/18 (14) 6,955 7,677 Northern California Power Agency Revenue (Hydroelectric Project) 7.500% 7/1/21 (Prere.) 1,810 2,299 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/27 3,255 3,775 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/32 1,155 1,308 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/25 1,825 1,971 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/26 1,995 2,137 Novato CA Unified School District GO 5.000% 8/1/28 800 959 Oakland CA GO 5.000% 1/15/31 3,550 3,963 Oakland CA Unified School District GO 6.625% 8/1/38 1,000 1,233 Oceanside CA Unified School District GO 0.000% 8/1/25 (12) 6,865 4,972 Ohlone CA Community College District GO 5.250% 8/1/41 5,000 5,713 Palmdale CA COP 5.250% 9/1/19 (14) 350 351 Palmdale CA COP 5.250% 9/1/20 (14) 345 346 Palmdale CA COP 5.250% 9/1/21 (14) 435 436 Palmdale CA COP 5.250% 9/1/22 (14) 530 531 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.250% 9/2/22 200 225 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/26 1,000 1,123 Palomar CA Community College District GO 0.000% 8/1/24 5,125 4,003 Palomar Pomerado Health California COP 6.000% 11/1/41 3,000 3,209 Palomar Pomerado Health California GO 4.500% 8/1/32 (14) 12,000 12,325 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 4,000 1,856 Palomar Pomerado Health California GO 0.000% 8/1/35 10,330 4,171 Palomar Pomerado Health California GO 0.000% 8/1/36 5,000 1,928 Paramount CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 3,000 1,931 Pasadena CA Unified School District GO 5.000% 5/1/34 4,000 4,555 Peralta CA Community College District Revenue 5.000% 8/1/39 4,000 4,539 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/19 (2) 1,800 1,579 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/21 (2) 2,920 2,359 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/22 (2) 4,125 3,177 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/24 (2) 1,000 692 Pomona CA Unified School District GO 5.600% 8/1/15 (ETM) 2,000 2,047 Pomona CA Unified School District GO 5.600% 8/1/16 (ETM) 1,000 1,076 Pomona CA Unified School District GO 7.500% 8/1/17 (ETM) 2,540 2,964 Poway CA Unified School District GO 5.000% 9/1/25 1,840 2,119 Poway CA Unified School District GO 5.000% 8/1/27 5,575 6,399 Poway CA Unified School District GO 5.000% 9/1/27 2,060 2,339 Poway CA Unified School District GO 5.000% 9/1/31 1,375 1,528 Poway CA Unified School District GO 0.000% 8/1/33 5,010 2,477 Poway CA Unified School District GO 5.000% 9/1/33 1,000 1,102 Poway CA Unified School District GO 0.000% 8/1/34 8,130 3,817 Poway CA Unified School District GO 5.000% 9/1/36 700 766 Poway CA Unified School District Public Financing Authority Community Facilities District No. 11 Zones 2 & 3 Special Tax Revenue 5.000% 9/15/38 1,235 1,380 Poway CA Unified School District Public Financing Authority Community Facilities District No. 11 Zones 2 & 3 Special Tax Revenue 5.000% 9/15/43 2,485 2,767 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/24 785 922 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/27 1,035 1,185 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/29 (12) 1,800 2,101 Redwood City CA Redevelopment Agency Redevelopment Project Area No. 2 Tax Allocation Revenue 0.000% 7/15/26 (2) 3,445 2,133 2 Regents of the University of California Revenue TOB VRDO 0.020% 3/2/15 7,265 7,265 Rio Hondo CA Community College District GO 5.000% 8/1/30 6,655 7,613 Rio Hondo CA Community College District GO 0.000% 8/1/36 16,650 7,018 2 Riverside CA Electric Revenue TOB VRDO 0.030% 3/2/15 3,100 3,100 Riverside CA Unified School District Community Facilities District No. 7 (Victoria Grove) Special Tax Revenue 5.000% 9/1/31 (2) 4,000 4,099 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/21 1,280 1,505 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/22 1,335 1,579 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/24 1,440 1,670 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/28 1,795 2,018 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/29 1,880 2,107 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/32 1,375 1,521 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 0.000% 6/1/15 (14) 2,000 1,997 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.010% 3/6/15 2,000 2,000 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/41 6,710 1,794 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/42 2,975 755 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/43 7,500 1,804 Riverside County CA Transportation Commission Toll Revenue 5.750% 6/1/48 2,000 2,307 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/37 4,500 4,978 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 620 675 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/22 1,610 1,827 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/28 2,450 2,795 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/39 (15) 1,900 2,169 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/44 (15) 2,000 2,271 Sacramento CA Financing Authority Lease Revenue 5.400% 11/1/20 (2) 6,785 7,527 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/28 2,000 2,370 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/31 1,175 1,369 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/32 1,195 1,386 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/33 1,450 1,678 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/36 3,000 3,319 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/42 5,000 5,497 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/6/15 1,500 1,500 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/6/15 8,300 8,300 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,000 5,299 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,650 5,988 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/35 4,920 5,745 San Bernardino CA City Unified School District GO 5.000% 8/1/27 (4) 1,060 1,230 San Bernardino CA City Unified School District GO 0.000% 8/1/35 (4) 5,900 2,516 San Bernardino CA City Unified School District GO 0.000% 8/1/36 (4) 5,000 2,015 San Bernardino CA Community College District GO 0.000% 8/1/44 20,000 5,352 San Bernardino CA Community College District GO 0.000% 8/1/48 17,770 3,909 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 8,690 9,300 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/32 4,035 4,605 San Diego CA Community College District GO 5.250% 8/1/33 2,500 2,890 San Diego CA Community College District GO 0.000% 8/1/36 8,000 3,424 San Diego CA Community College District GO 5.000% 8/1/36 2,500 2,881 San Diego CA Community College District GO 0.000% 8/1/38 3,510 1,385 San Diego CA Community College District GO 5.000% 8/1/41 3,000 3,412 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/34 6,000 6,888 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/39 7,000 8,014 San Diego CA Public Facilities Financing Authority Water Revenue 5.750% 8/1/35 2,500 2,965 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/38 1,500 1,677 San Diego CA Public Facilities Financing Authority Water Revenue 5.500% 8/1/39 5,000 5,842 San Diego CA Unified School District GO 5.500% 7/1/24 (14) 5,000 6,404 San Diego CA Unified School District GO 0.000% 7/1/29 8,150 4,983 San Diego CA Unified School District GO 0.000% 7/1/30 1,500 852 San Diego CA Unified School District GO 0.000% 7/1/31 1,500 815 San Diego CA Unified School District GO 0.000% 7/1/32 1,085 562 San Diego CA Unified School District GO 5.000% 7/1/35 5,000 5,741 San Diego CA Unified School District GO 0.000% 7/1/38 4,890 1,900 San Diego CA Unified School District GO 0.000% 7/1/46 10,000 2,743 San Diego County CA COP 5.000% 10/15/28 1,445 1,727 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 4,000 4,639 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,200 3,696 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/34 2,715 3,070 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/37 1,500 1,703 San Diego County CA Regional Airport Authority Revenue 5.000% 4/1/38 2,000 2,268 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/40 3,000 3,352 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/43 3,540 4,009 San Diego County CA Water Authority Revenue 5.000% 5/1/31 4,700 5,409 San Diego County CA Water Authority Revenue COP 5.000% 5/1/26 (4) 7,275 8,121 2 San Diego County CA Water Authority Revenue COP TOB VRDO 0.030% 3/6/15 2,510 2,510 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/35 15,000 16,474 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 2,120 2,475 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 5,220 6,142 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 2,065 2,392 San Francisco CA City & County International Airport Revenue 5.000% 5/1/43 10,000 11,293 San Francisco CA City & County International Airport Revenue 5.000% 5/1/44 6,000 6,894 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/29 12,680 14,870 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 8,430 10,086 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,100 1,286 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,205 1,409 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 4,000 4,591 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 5,000 5,721 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 1,275 1,478 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 2,605 2,986 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/35 2,810 3,209 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/43 10,000 11,310 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.500% 8/1/39 2,000 2,335 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.750% 8/1/41 1,000 1,225 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/43 3,500 3,877 San Francisco CA City & County Unified School District GO 5.250% 6/15/24 4,000 4,679 San Francisco CA City & County Unified School District GO 5.000% 6/15/32 8,365 9,640 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/39 1,290 1,490 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 6,000 4,272 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 6,000 4,053 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/34 5,000 5,521 San Jose CA Airport Revenue 5.000% 3/1/33 (2) 4,000 4,244 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (14) 1,270 1,295 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 3,415 3,729 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 (2) 2,300 2,505 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/22 (2) 3,375 3,665 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/30 850 949 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.500% 8/1/35 2,750 3,056 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.500% 5/1/42 5,000 6,092 San Jose-Evergreen CA Community College District GO 5.000% 9/1/40 3,850 4,480 San Juan CA Unified School District GO 0.000% 8/1/16 (4) 2,000 1,977 San Juan CA Unified School District GO 0.000% 8/1/18 (4) 1,785 1,689 San Juan CA Unified School District GO 0.000% 8/1/19 (4) 2,210 2,041 San Juan CA Unified School District GO 0.000% 8/1/20 (4) 4,930 4,454 San Juan CA Unified School District GO 0.000% 8/1/23 (4) 4,540 3,666 3 San Luis Obispo County CA Community College District GO 5.000% 8/1/28 890 1,082 3 San Luis Obispo County CA Community College District GO 5.000% 8/1/32 1,395 1,653 San Marcos CA Public Facilities Authority Tax Allocation Revenue (Project Areas No. 2 & No. 3 Financing Project) 5.000% 8/1/35 (2) 5,000 5,026 San Marcos CA Unified School District GO 0.000% 8/1/32 2,600 1,297 San Marcos CA Unified School District GO 5.000% 8/1/34 5,620 6,482 San Marcos CA Unified School District GO 5.000% 8/1/38 2,835 3,240 San Mateo County CA Community College District GO 5.000% 9/1/16 (Prere.) 5,000 5,353 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Capital Project Program) 5.000% 7/1/21 (14) 3,500 4,108 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/29 (4) 1,780 2,062 San Ramon Valley CA Unified School District GO 0.000% 7/1/15 (14) 2,005 2,003 San Ramon Valley CA Unified School District GO 5.000% 8/1/22 4,000 4,960 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/16 (ETM) 2,673 2,885 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/16 (14) 2,673 2,863 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (ETM) 1,000 1,127 Santa Ana CA Financing Authority Police Administration & Holding Facility Lease Revenue 6.250% 7/1/17 (14) 1,000 1,119 Santa Ana CA Unified School District GO 0.000% 8/1/32 (14) 3,680 1,836 Santa Barbara CA Secondary/High School District GO 0.000% 8/1/40 2,050 709 Santa Clara CA Electric Revenue 6.000% 7/1/31 3,000 3,629 Santa Clara CA Unified School District GO 5.000% 7/1/34 4,000 4,451 Santa Clara County CA GO 5.000% 8/1/28 9,000 10,868 Santa Monica CA Community College District GO 4.000% 8/1/31 3,000 3,209 Santa Monica-Malibu CA Unified School District GO 4.500% 7/1/36 7,990 8,776 Santa Rosa CA Wastewater Revenue 6.000% 7/2/15 (2) 1,340 1,361 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 1,075 1,105 Santa Rosa CA Wastewater Revenue 5.000% 9/1/28 4,845 5,628 Santa Rosa CA Wastewater Revenue 5.000% 9/1/33 1,000 1,137 Silicon Valley CA Clean Water Wastewater Revenue 5.000% 2/1/39 3,090 3,555 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 1,000 1,096 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/35 2,500 2,713 Sonoma County CA Junior College District GO 5.000% 8/1/27 2,000 2,393 Sonoma-Marin Area Rail Transportation District California Sales & Use Tax Revenue 5.000% 3/1/28 3,500 4,052 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/35 (14) 16,110 16,467 3 Southern California Public Power Authority Revenue 5.000% 7/1/26 3,500 4,302 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,858 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.010% 3/6/15 LOC 1,800 1,800 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/30 5,000 5,835 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/17 1,865 2,047 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/28 3,580 4,194 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 3,000 3,545 Southern California Public Power Authority Revenue (Transmission Project) 5.750% 7/1/21 (14) 220 221 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,724 Southern California Public Power Authority Revenue (Transmission Project) VRDO 0.020% 3/6/15 (4) 11,980 11,980 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/29 (15) 1,000 1,156 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.250% 10/1/38 2,150 2,542 Stockton CA Unified School District GO 5.000% 8/1/38 (4) 2,500 2,810 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/31 (15) 1,225 1,398 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/32 (15) 1,250 1,421 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/33 (15) 1,280 1,451 Sweetwater CA Unified School District GO 5.000% 8/1/29 (15) 4,200 4,904 2 Sweetwater CA Unified School District GO TOB VRDO 0.040% 3/6/15 (13) 700 700 Temecula Valley CA Unified School District GO 0.000% 8/1/35 3,000 2,641 Temecula Valley CA Unified School District GO 0.000% 8/1/37 3,785 3,338 Tobacco Securitization Authority Revenue (Southern California Tobacco Settlement) 5.000% 6/1/37 2,155 1,834 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/40 3,000 3,233 Tulare County CA Transportation Authority Sales Tax Revenue 4.000% 2/1/34 1,540 1,596 Turlock CA Irrigation District Revenue 5.000% 1/1/31 2,000 2,261 Turlock CA Irrigation District Revenue 5.000% 1/1/35 3,000 3,368 Turlock CA Irrigation District Revenue 5.500% 1/1/41 3,445 4,038 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 2,875 3,110 Ukiah CA Unified School District GO 0.000% 8/1/32 (10) 6,425 3,009 Union CA Elementary School District GO 0.000% 9/1/15 (14) 3,860 3,855 Union CA Elementary School District GO 0.000% 9/1/16 (14) 1,500 1,489 Union CA Elementary School District GO 0.000% 9/1/17 (14) 2,295 2,239 Union CA Elementary School District GO 0.000% 9/1/18 (14) 1,630 1,561 Union CA Elementary School District GO 0.000% 9/1/19 (14) 1,750 1,634 Union CA Elementary School District GO 0.000% 9/1/20 (14) 2,300 2,101 Union CA Elementary School District GO 0.000% 9/1/21 (14) 2,000 1,752 Union CA Elementary School District GO 5.000% 9/1/44 1,335 1,544 University of California Revenue 5.750% 5/15/25 7,000 8,365 University of California Revenue 5.000% 5/15/28 5,000 5,939 University of California Revenue 4.750% 5/15/33 9,425 9,962 University of California Revenue 5.000% 5/15/33 5,000 5,814 University of California Revenue 5.000% 5/15/34 3,220 3,517 University of California Revenue 5.000% 5/15/34 5,205 6,020 University of California Revenue 5.000% 5/15/35 3,640 4,191 University of California Revenue 5.000% 5/15/37 (13) 6,000 6,404 University of California Revenue 5.250% 5/15/37 7,000 8,284 University of California Revenue 5.000% 5/15/38 10,000 11,470 University of California Revenue 5.250% 5/15/39 7,000 8,008 University of California Revenue 5.000% 5/15/40 2,395 2,616 University of California Revenue PUT 5.000% 5/15/23 20,000 24,631 2 University of California Revenue TOB VRDO 0.020% 3/2/15 13,995 13,995 2 University of California Revenue TOB VRDO 0.030% 3/6/15 1,600 1,600 University of California Revenue VRDO 0.010% 3/6/15 13,500 13,500 University of California Revenue VRDO 0.020% 3/6/15 9,900 9,900 Vallejo CA Sanitation & Flood Control COP 5.000% 7/1/19 (14) 2,607 2,783 Ventura County CA Community College District GO 5.500% 8/1/33 8,500 9,759 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 (4) 1,970 2,329 Vista CA Unified School District GO 0.000% 8/1/28 (14) 7,425 4,709 Walnut CA Energy Center Authority Revenue 5.000% 1/1/34 3,100 3,602 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 2,000 2,246 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 5,000 5,580 Washington Township CA Health Care District GO 5.500% 8/1/40 5,000 6,015 Washington Township CA Health Care District Revenue 5.000% 7/1/32 3,000 3,121 Washington Township CA Health Care District Revenue 5.000% 7/1/37 1,750 1,816 West Contra Costa CA Unified School District GO 5.250% 8/1/35 (4) 7,000 8,149 3 West Contra Costa CA Unified School District GO 5.000% 8/1/40 3,000 3,404 3 West Contra Costa CA Unified School District GO 5.000% 8/1/45 2,500 2,825 Westlands CA Water District Revenue 5.000% 9/1/34 (4) 2,000 2,251 Whittier CA Health Facilities Revenue (Presbyterian Intercommunity Hospital Obligated Group) 5.000% 6/1/44 4,500 5,045 Yuba City CA Unified School District GO 0.000% 9/1/15 (14) 1,870 1,866 Yuba City CA Unified School District GO 0.000% 9/1/17 (14) 2,060 1,979 Yuba City CA Unified School District GO 0.000% 9/1/19 (14) 2,270 2,061 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/27 1,000 1,201 Guam (0.0%) Guam Power Authority Revenue 5.000% 10/1/24 1,000 1,169 Total Tax-Exempt Municipal Bonds (Cost $2,913,449) Total Investments (100.2%) (Cost $2,913,449) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, the aggregate value of these securities was $72,455,000, representing 2.3% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2015. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. California Long-Term Tax-Exempt Fund TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. California Long-Term Tax-Exempt Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2015, 100% of the market value of the fund's investments was determined based on Level 2 inputs. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at February 28, 2015. D. At February 28, 2015, the cost of investment securities for tax purposes was $2,917,019,000. Net unrealized appreciation of investment securities for tax purposes was $247,436,000, consisting of unrealized gains of $248,147,000 on securities that had risen in value since their purchase and $711,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard California Intermediate-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2015 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) California (100.0%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 2.150% 7/1/19 1,675 1,675 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 2.500% 7/1/19 1,365 1,365 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 3.000% 7/1/19 2,000 2,002 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/23 700 805 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/24 1,195 1,361 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 6.000% 7/1/31 2,750 3,162 ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/32 1,060 1,170 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 3.000% 11/15/16 1,220 1,252 ABAG Finance Authority for Nonprofit Corps. California Revenue (Eskaton Properties Inc. Obligated Group) 5.000% 11/15/35 3,250 3,453 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/20 850 989 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/22 555 657 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/23 1,000 1,172 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/24 1,265 1,468 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.020% 3/6/15 LOC 5,700 5,700 ABAG Finance Authority for Nonprofit Corps. California Revenue (Odd Fellows Home) 5.000% 4/1/32 7,250 8,263 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.250% 8/1/23 1,000 1,185 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/24 960 1,120 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/25 950 1,100 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/26 2,490 2,865 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/28 900 1,025 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 6.000% 8/1/30 1,120 1,364 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/31 1,000 1,160 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/32 1,000 1,155 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/33 1,300 1,494 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/34 1,780 2,040 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/21 275 327 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/22 355 425 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/23 375 452 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/24 400 484 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/25 510 610 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/26 685 810 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/28 1,165 1,354 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/29 1,000 1,160 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/30 1,425 1,644 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/31 500 575 ABAG Finance Authority for Nonprofit Corps. California Revenue (Windemere Ranch Infrastructure Financing Program) 5.000% 9/2/32 525 602 Acalanes CA Union High School District GO 0.000% 8/1/27 1,225 751 Acalanes CA Union High School District GO 0.000% 8/1/28 1,230 715 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/27 (15) 750 885 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/28 (15) 1,000 1,167 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/30 (15) 1,680 1,941 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/31 (15) 1,640 1,888 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/32 (15) 3,000 3,437 Alameda CA Community Improvement Commission Successor Agency Tax Allocation Revenue 5.000% 9/1/33 (15) 1,600 1,825 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/15 (2) 1,285 1,281 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 4,655 4,579 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/18 (2) 300 281 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/19 (2) 14,290 13,077 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/20 (2) 13,215 11,790 Alameda CA Corridor Transportation Authority Revenue 4.000% 3/1/22 5,500 6,386 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/22 2,190 2,660 Alameda CA Corridor Transportation Authority Revenue 5.000% 10/1/23 2,160 2,642 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/24 (2) 3,805 4,088 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/29 (2) 30,240 16,114 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 9,110 4,593 Alameda County CA (Medical Center Project) COP 5.375% 6/1/15 (ETM) 3,960 4,006 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/32 7,000 8,112 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/33 8,415 9,724 Alameda County CA Joint Powers Authority Lease Revenue 5.000% 12/1/34 4,640 5,346 Alvord CA Unified School District GO 5.900% 2/1/21 (14) 2,230 2,753 Alvord CA Unified School District GO 5.900% 2/1/24 (4) 3,865 4,669 Anaheim CA Public Financing Authority Lease Revenue 5.000% 5/1/16 875 921 Anaheim CA Public Financing Authority Lease Revenue 5.000% 5/1/17 625 682 Anaheim CA Public Financing Authority Lease Revenue 5.000% 5/1/27 1,500 1,777 Anaheim CA Public Financing Authority Lease Revenue 5.000% 5/1/28 1,150 1,350 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/21 (14) 4,425 4,820 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/22 (14) 4,660 5,053 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/24 (14) 5,175 5,603 Anaheim CA Public Financing Authority Revenue (Electric System) 5.000% 10/1/25 (14) 5,450 5,901 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/30 5,585 6,580 Bakersfield CA Wastewater Revenue 5.000% 9/15/24 (4) 7,600 8,419 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,625 12,231 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 300 316 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,455 2,583 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 10,000 10,521 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 3,100 3,262 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,055 3,338 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 3,000 3,278 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/18 2,610 2,857 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/19 (Prere.) 75 87 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/19 (Prere.) 11,355 13,311 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 6,250 7,556 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/28 5,000 5,899 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/28 5,000 5,811 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/29 7,000 8,203 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/29 8,000 9,260 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/30 16,700 19,553 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 16,125 18,810 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 7,645 8,802 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.971% 8/1/17 32,550 32,975 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 12,500 12,622 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.720% 10/1/19 5,000 5,106 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.720% 10/1/19 5,825 5,948 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.620% 4/1/20 20,115 20,125 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 25,000 25,429 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.720% 4/1/21 20,500 20,512 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 2.000% 4/1/21 33,000 33,505 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.920% 5/1/23 19,000 19,046 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 0.920% 5/1/23 4,350 4,361 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.120% 4/1/24 5,000 5,094 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.500% 4/2/18 5,100 5,153 Bay Area Toll Authority California Toll Bridge Revenue PUT 1.875% 4/1/19 1,250 1,275 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/21 5,500 6,591 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/22 7,295 8,832 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/23 6,150 7,521 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/24 5,110 6,147 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 5.000% 8/1/25 4,020 4,801 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/24 (4) 1,000 1,209 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/25 (4) 1,430 1,700 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/26 (4) 2,000 2,352 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/27 (4) 2,375 2,768 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/29 (4) 1,240 1,428 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/30 (4) 750 862 Brentwood CA Infrastructure Financing Authority Revenue 5.000% 9/2/32 (4) 3,790 3,985 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/23 400 493 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/24 500 623 Brentwood CA Infrastructure Financing Authority Water Revenue 5.000% 7/1/25 500 614 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/30 1,700 1,813 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/31 1,980 2,105 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/32 2,085 2,207 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/33 2,165 2,284 Brentwood CA Infrastructure Financing Authority Water Revenue 4.000% 7/1/34 2,210 2,326 California County CA Tobacco Securitization Agency Revenue 5.250% 6/1/21 10,275 10,364 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/22 1,000 1,171 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/23 1,200 1,416 California County CA Tobacco Securitization Agency Revenue 5.000% 6/1/24 3,840 4,545 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 26,850 27,084 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,282 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 19,625 20,731 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 9,600 10,549 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 25,000 27,472 California Department of Water Resources Power Supply Revenue 4.000% 5/1/18 1,380 1,517 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 17,950 20,293 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 1,810 2,046 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 19,590 22,803 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 1,215 1,414 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 23,890 28,421 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 18,250 21,711 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 5,958 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 6,500 7,902 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 40,000 45,244 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 22,622 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 14,675 16,587 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 (4) 3,810 4,310 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 (4) 1,000 1,131 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,395 6,098 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,825 12,928 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 4,905 5,565 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 8,280 9,395 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 (Prere.) 7,960 9,435 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/20 1,250 1,508 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 2,905 3,562 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 3,355 4,113 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 3,455 4,236 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/20 (Prere.) 1,850 2,268 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/21 5,645 6,925 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/22 6,000 7,445 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/23 10,000 12,553 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 95 108 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 9,500 12,052 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/26 285 322 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 840 990 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/27 995 1,205 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 3,350 3,916 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/28 1,150 1,382 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 8,255 9,824 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 3,530 4,121 California Department of Water Resources Water System Revenue (Central Valley Project) 5.250% 12/1/29 1,185 1,419 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/30 2,720 3,164 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/31 3,910 4,533 1 California Department of Water Resources Water System Revenue (Central Valley Project) PUT 0.320% 12/1/17 17,000 17,001 California Economic Recovery GO 5.000% 7/1/18 (ETM) 23,110 26,274 California Economic Recovery GO 5.000% 7/1/18 6,660 7,584 California Economic Recovery GO 5.000% 7/1/19 (Prere.) 43,745 51,308 California Economic Recovery GO 5.000% 7/1/19 (ETM) 32,330 38,010 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 28,845 34,138 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 16,540 19,575 California Economic Recovery GO 5.000% 7/1/22 16,280 17,274 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/15 380 385 California Educational Facilities Authority Revenue (College of Arts & Crafts) 6.875% 6/1/16 400 425 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/20 790 886 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/23 1,195 1,351 California Educational Facilities Authority Revenue (College of Arts) 5.000% 6/1/24 380 429 California Educational Facilities Authority Revenue (College of Arts) 5.250% 6/1/30 1,125 1,249 California Educational Facilities Authority Revenue (Stanford University) 5.000% 3/15/26 10,000 12,871 California Educational Facilities Authority Revenue (University of La Verne) 5.000% 6/1/29 3,705 3,721 California Educational Facilities Authority Revenue (University of Southern California) 4.500% 10/1/33 6,115 6,598 2 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.010% 3/2/15 614 614 2 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.030% 3/6/15 1,215 1,215 California Educational Facilities Authority Revenue (University of the Pacific) 5.000% 11/1/25 5,865 6,044 California GO 5.000% 3/1/15 (Prere.) 4,825 4,828 California GO 5.000% 3/1/15 1,000 1,001 California GO 5.000% 4/1/15 15,400 15,471 California GO 4.750% 6/1/15 (Prere.) 3,000 3,036 California GO 5.000% 6/1/15 (Prere.) 10,005 10,132 California GO 4.000% 4/1/16 525 547 California GO 5.000% 10/1/16 11,875 12,753 California GO 5.000% 12/1/16 1,200 1,297 California GO 5.000% 4/1/17 11,000 12,022 California GO 6.000% 4/1/17 (2) 680 758 1 California GO 0.770% 5/1/17 1,000 1,008 California GO 5.250% 2/1/18 (14) 8,000 9,015 California GO 6.000% 2/1/18 (2) 6,240 7,175 California GO 5.000% 3/1/18 1,850 2,077 California GO 5.500% 4/1/18 20,000 22,818 1 California GO 0.920% 5/1/18 9,230 9,366 California GO 5.000% 8/1/18 1,895 2,060 California GO 5.000% 10/1/18 20,000 22,855 California GO 5.000% 10/1/18 14,095 16,107 California GO 2.000% 11/1/18 16,545 17,163 California GO 5.500% 4/1/19 11,245 13,223 California GO 5.000% 5/1/19 10,000 10,086 California GO 5.000% 8/1/19 30,000 30,619 California GO 5.000% 10/1/19 (14) 14,800 15,850 California GO 5.000% 10/1/19 21,000 24,572 California GO 2.000% 11/1/19 6,695 6,938 California GO 5.000% 2/1/20 2,950 3,476 California GO 5.250% 2/1/20 7,500 8,927 California GO 5.000% 3/1/20 50,460 50,663 California GO 5.000% 8/1/20 14,890 16,177 California GO 5.000% 9/1/20 9,970 11,890 California GO 5.000% 10/1/20 5,555 6,636 California GO 5.000% 11/1/20 47,795 57,181 California GO 5.000% 3/1/21 2,250 2,650 California GO 5.000% 4/1/21 2,240 2,697 California GO 5.500% 4/1/21 2,000 2,347 California GO 5.000% 9/1/21 9,800 11,897 California GO 5.000% 9/1/21 1,310 1,590 California GO 5.000% 9/1/21 13,700 16,632 California GO 5.000% 10/1/21 2,575 3,131 California GO 5.000% 11/1/21 2,820 3,434 California GO 5.000% 2/1/22 8,125 9,846 California GO 5.000% 4/1/22 4,550 5,528 California GO 5.000% 6/1/22 12,000 12,150 California GO 5.000% 9/1/22 12,710 15,539 California GO 5.250% 9/1/22 17,400 21,577 California GO 5.000% 10/1/22 15,000 18,360 California GO 5.000% 11/1/22 26,570 32,558 California GO 5.000% 2/1/23 23,000 28,132 California GO 5.000% 2/1/23 9,610 11,502 California GO 5.000% 9/1/23 7,000 8,454 California GO 5.000% 9/1/23 12,120 12,966 California GO 5.000% 9/1/23 10,000 12,331 California GO 5.250% 9/1/23 2,455 2,977 California GO 5.000% 10/1/23 12,450 15,369 California GO 5.000% 10/1/23 12,500 13,419 California GO 5.000% 10/1/23 3,135 3,870 California GO 5.000% 11/1/23 20,000 24,715 California GO 5.000% 12/1/23 7,500 8,352 California GO 5.000% 3/1/24 3,000 3,499 California GO 5.000% 8/1/24 10,100 10,949 California GO 5.000% 8/1/24 (4) 31,275 31,920 California GO 5.000% 9/1/24 10,000 12,155 California GO 5.000% 10/1/24 11,420 12,902 California GO 5.000% 10/1/24 13,440 14,413 California GO 5.000% 10/1/24 8,725 10,874 California GO 5.000% 11/1/24 5,000 5,934 California GO 5.000% 11/1/24 6,000 6,649 California GO 5.000% 12/1/24 2,000 2,222 California GO 5.000% 12/1/24 15,500 18,994 California GO 5.000% 2/1/25 12,940 15,452 California GO 5.125% 3/1/25 2,100 2,371 California GO 5.000% 8/1/25 18,525 20,060 California GO 5.000% 9/1/25 2,185 2,634 California GO 5.000% 9/1/25 1,500 1,717 California GO 5.000% 10/1/25 8,490 9,575 California GO 5.000% 10/1/25 13,865 16,700 California GO 5.000% 11/1/25 14,125 17,513 California GO 5.000% 11/1/25 1,500 1,772 California GO 5.000% 12/1/25 21,015 23,262 California GO 5.000% 3/1/26 5,000 5,784 California GO 5.000% 3/1/26 5,000 5,223 California GO 5.000% 4/1/26 27,480 30,974 California GO 5.000% 9/1/26 2,500 2,858 California GO 5.000% 11/1/26 7,500 8,803 California GO 5.000% 4/1/27 24,285 27,301 California GO 5.750% 4/1/27 31,455 36,950 California GO 4.500% 8/1/27 8,145 8,698 California GO 5.000% 9/1/27 5,500 6,280 California GO 5.000% 10/1/27 13,875 16,366 California GO 5.250% 10/1/27 5,000 5,972 California GO 5.750% 4/1/28 30,000 35,188 California GO 5.000% 9/1/28 17,500 19,929 California GO 5.250% 9/1/28 6,000 7,116 California GO 5.250% 2/1/29 2,790 3,295 California GO 5.000% 9/1/29 6,000 6,931 California GO 5.000% 9/1/29 16,000 18,238 California GO 5.000% 10/1/29 10,245 11,511 California GO 5.250% 3/1/30 20,000 23,188 California GO 5.000% 5/1/30 13,870 16,324 California GO 4.500% 8/1/30 3,100 3,298 California GO 5.000% 9/1/30 10,000 11,500 California GO 5.000% 9/1/30 10,180 11,559 California GO 5.250% 9/1/30 5,000 5,959 California GO 5.000% 10/1/30 5,800 6,867 California GO 5.000% 3/1/31 5,535 5,761 California GO 5.750% 4/1/31 37,030 43,547 California GO 5.000% 5/1/31 17,000 19,933 California GO 5.000% 10/1/31 5,500 6,486 California GO 5.000% 12/1/31 6,000 6,994 California GO 5.000% 2/1/32 2,540 2,910 California GO 5.000% 9/1/32 1,000 1,041 California GO 5.000% 10/1/32 23,500 27,607 California GO 5.000% 12/1/32 7,000 7,759 California GO 6.000% 3/1/33 12,000 14,591 California GO 5.125% 4/1/33 6,550 7,367 California GO 6.500% 4/1/33 22,715 27,725 California GO 5.000% 9/1/33 4,830 5,574 California GO 5.000% 10/1/34 10,000 11,684 California GO 4.500% 3/1/36 (10) 11,385 11,743 California GO PUT 4.000% 12/1/16 1,300 1,356 1 California GO PUT 0.950% 12/3/18 1,000 1,016 California GO PUT 3.000% 12/1/19 52,000 55,711 California GO VRDO 0.010% 3/2/15 LOC 4,150 4,150 California GO VRDO 0.010% 3/2/15 LOC 1,100 1,100 California GO VRDO 0.020% 3/2/15 LOC 14,285 14,285 California GO VRDO 0.020% 3/2/15 LOC 28,000 28,000 California GO VRDO 0.010% 3/6/15 LOC 10,000 10,000 California GO VRDO 0.010% 3/6/15 LOC 7,000 7,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/25 5,700 6,669 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/26 2,000 2,324 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.010% 3/2/15 LOC 3,250 3,250 California Health Facilities Financing Authority Revenue (California-Nevada Methodist Homes) 5.000% 7/1/26 1,740 1,839 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/19 1,000 1,163 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/20 4,750 5,592 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/21 3,810 4,557 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/22 8,000 9,584 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.500% 7/1/25 5,300 5,993 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/25 19,820 22,719 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 7,500 8,525 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/29 4,260 5,010 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.060% 3/6/15 LOC 14,000 14,000 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/16 2,000 2,067 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 4,585 4,740 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/19 1,000 1,169 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/20 2,100 2,502 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/21 2,000 2,410 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/34 1,500 1,543 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/22 3,500 3,996 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/23 1,370 1,555 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/24 2,910 3,244 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) 5.000% 11/15/29 2,890 3,136 1 California Health Facilities Financing Authority Revenue (Children's Hospital of Los Angeles) PUT 1.820% 7/1/17 5,255 5,341 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 6.250% 11/1/29 5,000 6,014 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) 5.000% 11/1/31 2,000 2,233 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 4.000% 6/1/16 735 767 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/19 300 345 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/21 450 531 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/22 875 1,039 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/23 760 890 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/25 310 357 California Health Facilities Financing Authority Revenue (Chinese Hospital Association) 5.000% 6/1/26 805 921 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/19 800 935 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 4.000% 11/15/20 750 847 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/21 1,400 1,682 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/23 1,500 1,784 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/24 1,700 1,997 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/25 2,250 2,611 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/32 12,500 13,982 California Health Facilities Financing Authority Revenue (City of Hope Medical Center) 5.000% 11/15/35 3,500 3,951 2 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.020% 3/6/15 LOC 6,900 6,900 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 4.000% 8/15/19 500 563 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/21 800 967 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) 5.000% 8/15/22 500 609 2 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children's Hospital at Stanford) TOB VRDO 0.030% 3/6/15 1,665 1,665 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/18 1,320 1,513 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/19 1,500 1,700 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/19 1,000 1,178 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/20 1,800 2,066 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/21 1,020 1,175 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/21 1,000 1,216 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/22 2,250 2,579 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/22 2,400 2,929 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/24 5,000 5,899 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/25 5,000 5,849 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.010% 3/6/15 1,000 1,000 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/18 (Prere.) 3,030 3,608 California Health Facilities Financing Authority Revenue (Providence Health & Services) 6.250% 10/1/18 (Prere.) 4,000 4,763 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/23 1,500 1,845 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/24 1,525 1,887 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/25 2,610 3,174 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/26 2,700 3,257 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/28 1,840 2,182 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/30 4,000 4,732 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/31 5,000 5,897 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/32 5,000 5,869 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/33 5,000 5,837 California Health Facilities Financing Authority Revenue (Providence Health & Services) 5.000% 10/1/34 5,650 6,576 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/20 500 585 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.500% 8/15/26 6,000 7,329 California Health Facilities Financing Authority Revenue (Rady Children's Hospital) 5.000% 8/15/31 2,520 2,941 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/17 2,515 2,794 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/18 3,000 3,423 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/25 750 876 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/27 850 982 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/28 1,175 1,352 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 11/15/32 1,000 1,143 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/29 4,970 5,799 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 10,000 11,562 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.000% 7/1/33 6,250 7,176 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/15/20 12,500 14,879 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/22 6,000 7,315 California Health Facilities Financing Authority Revenue (St. Joseph Health System) VRDO 0.010% 3/6/15 LOC 6,800 6,800 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/19 2,000 2,347 California Health Facilities Financing Authority Revenue (Stanford Hospital) 4.000% 8/15/21 2,250 2,588 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/23 1,830 2,201 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.250% 11/15/31 2,000 2,325 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/16 1,000 1,068 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/19 2,000 2,347 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/20 2,200 2,624 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/21 1,275 1,541 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/22 1,090 1,300 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,750 5,620 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 4,500 5,235 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 5,000 5,992 2 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.030% 3/6/15 13,700 13,700 California Housing Finance Agency Multifamily Housing Revenue 0.850% 8/1/16 750 751 2 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.030% 3/2/15 (ETM) 64,805 64,805 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/34 10,000 11,304 1 California Infrastructure & Economic Development Bank Revenue (Index-Museum Art Project) PUT 1.870% 8/1/18 6,000 6,184 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) 4.000% 10/1/15 1,400 1,432 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/1/16 3,190 3,193 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/3/17 6,100 6,101 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/1/18 1,500 1,500 1 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.300% 4/2/18 32,470 32,473 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.020% 3/2/15 LOC 9,400 9,400 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.020% 3/2/15 LOC 9,345 9,345 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/2/15 LOC 3,120 3,120 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/18 (14) 1,785 1,880 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/19 (14) 1,040 1,095 California Infrastructure & Economic Development Bank Revenue (Science Center Phase II Project) 5.000% 5/1/21 (14) 1,145 1,204 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.030% 3/6/15 LOC 4,300 4,300 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 1,000 1,039 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.375% 2/1/29 16,610 18,637 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/21 565 659 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/23 400 468 California Municipal Finance Authority Mobile Home Park Revenue (Caritas Affordable Housing Inc. Projects) 5.000% 8/15/30 1,000 1,111 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/24 1,500 1,889 1 California Municipal Finance Authority Revenue (NorthBay Healthcare Group) PUT 2.120% 11/1/16 5,000 5,011 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/16 1,905 1,996 California Municipal Finance Authority Revenue (University of La Verne) 4.750% 6/1/18 2,325 2,530 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/19 2,375 2,655 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.010% 3/2/15 LOC 13,800 13,800 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.020% 3/2/15 LOC 20,600 20,600 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/20 3,895 3,944 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,266 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/16 (Prere.) 3,975 4,137 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/16 (Prere.) 27,790 28,925 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 7,586 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/16 3,785 4,063 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/21 5,000 5,979 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/21 1,375 1,654 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 9,425 11,457 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/22 1,500 1,836 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/23 2,350 2,895 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/24 4,250 5,252 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/24 1,925 2,382 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/31 5,000 5,845 California Public Works Board Lease Revenue (Department of Corrections) 5.750% 10/1/31 6,000 7,305 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/32 5,000 5,822 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/32 5,000 5,978 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 9/1/33 5,000 5,804 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 10/1/33 3,000 3,576 California Public Works Board Lease Revenue (Department of General Services) 6.000% 4/1/27 5,000 5,960 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/27 5,000 5,881 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/28 5,825 6,814 California Public Works Board Lease Revenue (Department of State Hospitals) 5.000% 6/1/29 5,000 5,818 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/25 1,500 1,789 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/26 1,500 1,772 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 7,000 8,276 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/28 2,860 3,334 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 4,980 5,836 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/29 2,500 2,898 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 5,000 5,844 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/33 1,650 1,878 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/15 (Prere.) 5,765 5,791 California Public Works Board Lease Revenue (Regents of The University of California) 5.250% 11/1/15 (Prere.) 9,010 9,322 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/20 (ETM) 7,670 9,165 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/20 (ETM) 2,015 2,427 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/21 (ETM) 1,650 2,019 California Public Works Board Lease Revenue (Trustees of The California State University) 5.300% 10/1/15 (2) 6,655 6,683 California Public Works Board Lease Revenue (Trustees of The California State University) 5.375% 10/1/16 (14) 4,750 4,770 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 11/1/15 1,500 1,540 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/16 6,395 6,887 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 4,000 4,569 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/18 1,080 1,237 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 1/1/20 10,000 11,670 California Public Works Board Lease Revenue (Various Capital Projects) 5.250% 11/1/20 5,000 5,942 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/20 1,600 1,902 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 2,965 3,577 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 1,110 1,339 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 5,000 6,126 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (ETM) 5,400 6,628 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 2,645 3,241 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/22 1,500 1,839 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/22 1,195 1,467 California Public Works Board Lease Revenue (Various Capital Projects) 5.375% 3/1/23 9,065 10,717 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/23 4,180 5,009 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/23 1,000 1,208 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/24 2,000 2,405 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/25 3,560 4,252 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/30 3,000 3,480 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/30 4,695 5,450 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/30 5,545 6,744 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 9/1/31 3,000 3,468 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/31 1,650 1,909 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/31 7,000 8,477 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/32 11,465 13,222 California Public Works Board Lease Revenue (Various Capital Projects) 5.500% 11/1/33 4,670 5,664 California State University Revenue Systemwide 5.000% 5/1/15 (Prere.) 11,955 12,059 California State University Revenue Systemwide 5.000% 11/1/15 1,040 1,075 California State University Revenue Systemwide 5.250% 11/1/20 3,515 4,070 California State University Revenue Systemwide 5.000% 11/1/22 (2) 6,485 6,541 California State University Revenue Systemwide 5.000% 11/1/23 3,705 4,617 California State University Revenue Systemwide 5.000% 11/1/23 3,960 4,771 California State University Revenue Systemwide 5.000% 11/1/23 5,605 6,984 California State University Revenue Systemwide 5.000% 11/1/24 4,505 5,674 California State University Revenue Systemwide 5.000% 11/1/24 2,915 3,482 California State University Revenue Systemwide 5.000% 11/1/24 8,690 9,732 California State University Revenue Systemwide 5.000% 11/1/25 11,820 13,194 California State University Revenue Systemwide 5.000% 11/1/26 12,530 13,987 California State University Revenue Systemwide 5.000% 11/1/27 5,740 6,784 California State University Revenue Systemwide 5.000% 11/1/27 5,000 5,571 California State University Revenue Systemwide 5.000% 11/1/28 5,000 6,021 California State University Revenue Systemwide 4.000% 11/1/29 3,900 4,210 California State University Revenue Systemwide 5.000% 11/1/29 5,000 5,988 California State University Revenue Systemwide 5.000% 11/1/30 (4) 7,660 8,534 California State University Revenue Systemwide 5.000% 11/1/30 5,000 5,950 California State University Revenue Systemwide 5.000% 11/1/31 8,900 10,541 California State University Revenue Systemwide 5.000% 11/1/34 5,000 5,853 California State University Revenue Systemwide 5.250% 11/1/34 5,000 5,749 California State University Revenue Systemwide 5.000% 11/1/35 4,300 5,014 2 California State University Revenue Systemwide TOB VRDO 0.030% 3/6/15 5,615 5,615 2 California State University Revenue Systemwide TOB VRDO 0.100% 3/6/15 (4) 5,000 5,000 California Statewide Communities Development Authority Health Facility Revenue (Adventist Health System/West) 5.000% 3/1/25 14,975 15,030 California Statewide Communities Development Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.010% 3/2/15 8,100 8,100 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/19 875 954 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/24 1,000 1,080 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/29 1,650 1,717 California Statewide Communities Development Authority Revenue (899 Charleston Project) 5.000% 11/1/34 3,700 3,771 California Statewide Communities Development Authority Revenue (American Baptist Homes) 2.100% 10/1/19 5,455 5,458 California Statewide Communities Development Authority Revenue (American Baptist Homes) 2.400% 10/1/20 1,450 1,450 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/18 275 312 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/19 (4) 250 290 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/20 (4) 210 248 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/21 (4) 200 238 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/22 (4) 200 240 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/23 (4) 400 484 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/24 (4) 500 609 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/27 (4) 855 1,008 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/28 (4) 900 1,049 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 5.000% 11/15/34 (4) 2,500 2,857 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.010% 3/6/15 LOC 6,300 6,300 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 3.000% 11/1/16 750 783 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 3.000% 11/1/17 750 794 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/18 245 271 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/19 375 421 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/20 100 119 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 4.000% 11/1/21 345 393 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/22 375 454 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/23 275 336 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/24 300 366 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/25 355 429 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/26 325 387 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/27 750 883 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/28 1,310 1,535 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/29 700 818 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 11,500 13,256 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/31 1,000 1,161 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/32 1,690 1,955 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.000% 7/1/22 4,670 4,549 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System - St. Francis Medical Center) 5.250% 7/1/25 1,660 1,601 California Statewide Communities Development Authority Revenue (Daughters of Charity Health System) 5.250% 7/1/24 11,625 11,257 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/18 610 681 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/27 500 563 California Statewide Communities Development Authority Revenue (Episcopal Communities & Services) 5.000% 5/15/32 680 745 California Statewide Communities Development Authority Revenue (Eskaton Properties Inc. Obligated Group) 5.250% 11/15/34 4,350 4,723 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 500 565 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/18 6,190 6,291 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/19 500 578 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/20 325 382 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/21 275 325 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/22 250 297 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/23 650 776 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/24 750 901 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/25 800 944 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/26 1,000 1,171 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/27 2,000 2,326 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/28 3,000 3,470 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/29 3,000 3,457 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/30 4,565 5,244 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/31 4,000 4,570 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/32 3,790 4,321 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/33 2,500 2,833 California Statewide Communities Development Authority Revenue (Huntington Memorial Hospital) 5.000% 7/1/34 2,000 2,258 California Statewide Communities Development Authority Revenue (Institute for Defense Analyses) VRDO 0.020% 3/6/15 (2)LOC 3,040 3,040 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 8/1/31 3,200 3,383 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 6,000 6,575 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.010% 3/6/15 9,400 9,400 California Statewide Communities Development Authority Revenue (Lodi Memorial Hospital) 5.000% 12/1/22 8,000 8,839 California Statewide Communities Development Authority Revenue (Lodi Memorial Hospital) 5.000% 12/1/27 8,975 9,896 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.250% 12/1/29 10,080 11,306 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center Obligated Group) 5.250% 12/1/34 32,030 35,456 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/20 (14) 2,440 2,603 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) 5.000% 8/15/23 (14) 5,285 5,624 California Statewide Communities Development Authority Revenue (Sherman Oaks Project) 5.500% 8/1/15 (2) 4,685 4,784 California Statewide Communities Development Authority Revenue (St. Joseph Health System) 4.500% 7/1/18 (4) 7,490 7,938 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/19 530 622 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/20 500 599 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/22 1,050 1,279 California Statewide Communities Development Authority Revenue (Sutter Health) 5.250% 8/15/31 7,500 8,724 California Statewide Communities Development Authority Revenue (Sutter Health) 5.000% 8/15/32 11,820 13,518 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 2.500% 8/1/20 1,170 1,198 California Statewide Communities Development Authority Senior Living Health Facility Revenue (Los Angeles Jewish Home for the Aging) 3.000% 8/1/21 2,600 2,673 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.000% 11/15/29 2,000 2,388 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.000% 5/15/17 1,800 1,954 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.500% 5/15/26 5,000 5,530 California Statewide Communities Development Authority Student Housing Revenue (CHF- Irvine LLC - UCI East Campus Apartments Phase II) 5.125% 5/15/31 7,000 7,825 Carson CA Redevelopment Agency Tax Allocation Revenue (Carson Merged & Amended Project Area) 5.000% 10/1/22 1,130 1,351 Carson CA Redevelopment Agency Tax Allocation Revenue (Carson Merged & Amended Project Area) 5.000% 10/1/23 1,170 1,410 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/19 (4) 800 920 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/20 (4) 785 917 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/21 (4) 850 1,006 Carson CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 5.000% 10/1/22 (4) 600 715 Castro Valley CA Unified School District GO 2.000% 8/1/15 400 403 Castro Valley CA Unified School District GO 3.000% 8/1/16 1,000 1,039 Castro Valley CA Unified School District GO 4.000% 8/1/17 500 542 Castro Valley CA Unified School District GO 4.000% 8/1/18 400 442 2 Central Basin Municipal Water District California COP TOB VRDO 0.030% 3/6/15 (4) 7,500 7,500 Central CA Unified School District GO 5.500% 8/1/29 (12) 3,000 3,460 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/17 1,000 1,100 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.000% 7/1/19 765 885 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice- Gen Project) 5.250% 7/1/20 1,025 1,221 Cerritos CA Community College District GO 0.000% 8/1/20 500 450 Cerritos CA Community College District GO 0.000% 8/1/22 500 416 Cerritos CA Community College District GO 0.000% 8/1/23 500 397 Cerritos CA Community College District GO 4.000% 8/1/30 3,480 3,714 Cerritos CA Community College District GO 4.000% 8/1/32 2,260 2,382 Chabot-Las Positas CA Community College District GO 5.000% 8/1/23 2,225 2,738 Chabot-Las Positas CA Community College District GO 5.000% 8/1/25 5,000 6,035 Chabot-Las Positas CA Community College District GO 5.000% 8/1/27 2,500 2,964 Chabot-Las Positas CA Community College District GO 5.000% 8/1/30 7,500 8,749 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 7,500 8,719 Chabot-Las Positas CA Community College District GO 5.000% 8/1/32 13,000 15,070 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/27 (15) 1,195 1,396 Chino CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/30 (15) 1,170 1,342 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 6,185 6,216 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.000% 9/1/23 2,700 3,218 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.250% 9/1/24 3,330 3,974 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/25 3,605 4,346 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/26 3,800 4,535 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/27 1,000 1,184 Citrus CA Community College District GO 0.000% 8/1/33 1,000 738 Citrus CA Community College District GO 0.000% 8/1/35 3,150 2,293 Clovis CA Unified School District GO 0.000% 8/1/18 (14) 3,645 3,480 Coast CA Community College District GO 5.000% 8/1/26 5,255 6,354 Colton CA Joint Unified School District GO 4.000% 8/1/16 (4) 1,000 1,052 Colton CA Joint Unified School District GO 5.000% 8/1/23 (4) 765 930 Colton CA Joint Unified School District GO 5.000% 8/1/24 (4) 1,050 1,270 Colton CA Joint Unified School District GO 5.000% 8/1/25 (4) 1,000 1,197 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/23 2,065 2,457 Colton CA Public Financing Authority Electric Revenue 5.000% 4/1/24 1,665 1,966 Contra Costa CA Community College District GO 5.000% 8/1/24 4,140 5,081 Contra Costa CA Community College District GO 5.000% 8/1/32 3,000 3,502 Contra Costa CA Community College District GO 5.000% 8/1/33 4,000 4,660 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/24 1,080 1,285 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/32 1,600 1,855 Contra Costa CA Transportation Authority Sales Tax Revenue 5.000% 3/1/33 1,800 2,082 1 Contra Costa CA Transportation Authority Sales Tax Revenue PUT 0.485% 12/15/15 16,500 16,508 Contra Costa County CA Public Financing Authority Lease Revenue 5.000% 6/1/22 (14) 15,300 16,679 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/21 500 588 Corona-Norco CA School District Public Financing Authority Special Tax Revenue 5.000% 9/1/23 500 598 Corona-Norco CA Unified School District GO 0.000% 8/1/20 (12) 1,825 1,649 Corona-Norco CA Unified School District GO 0.000% 8/1/21 (12) 2,010 1,742 Corona-Norco CA Unified School District GO 0.000% 8/1/22 (12) 1,700 1,427 Corona-Norco CA Unified School District GO 0.000% 8/1/23 (12) 1,000 803 Corona-Norco CA Unified School District GO 0.000% 8/1/25 (12) 1,325 983 Corona-Norco CA Unified School District GO 0.000% 8/1/26 (12) 1,530 1,084 Corona-Norco CA Unified School District GO 0.000% 8/1/27 (12) 1,500 1,007 Corona-Norco CA Unified School District GO 0.000% 8/1/28 (12) 1,290 818 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/23 1,145 1,365 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/24 1,325 1,556 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/25 2,525 2,947 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/27 1,000 1,145 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/28 1,590 1,803 Covina-Valley CA Unified School District GO 5.000% 8/1/28 2,000 2,354 Culver City CA Redevelopment Agency Tax Allocation Revenue 5.375% 11/1/16 (4) 2,035 2,044 Cupertino CA Union School District GO 5.000% 8/1/25 3,235 3,985 1 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.220% 12/1/15 11,000 11,000 1 East Bay CA Municipal Utility District Waste Water System Revenue PUT 0.220% 12/1/15 9,000 9,000 3 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/27 18,690 23,137 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/30 2,005 2,345 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 4,700 5,610 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/31 16,020 18,669 East Bay CA Regional Park District Revenue 5.000% 9/1/28 4,415 5,094 East Side CA Union High School District Santa Clara County GO 5.000% 8/1/29 6,000 6,955 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/26 5,245 5,879 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/27 6,220 6,972 Eastern California Municipal Water District Water & Sewer COP 5.000% 7/1/28 1,000 1,123 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.010% 3/2/15 21,700 21,700 El Camino CA Community College District GO 0.000% 8/1/29 8,065 5,037 El Camino CA Community College District GO 0.000% 8/1/32 10,000 5,333 El Camino CA Community College District GO 0.000% 8/1/33 3,500 1,797 El Dorado CA Irrigation District Revenue 4.500% 3/1/19 (4) 2,000 2,252 El Dorado CA Irrigation District Revenue 4.750% 3/1/20 (4) 1,500 1,735 El Dorado CA Irrigation District Revenue 5.000% 3/1/21 (4) 2,280 2,703 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 1,500 1,754 El Dorado CA Irrigation District Revenue 5.000% 3/1/29 (4) 2,000 2,327 El Dorado CA Irrigation District Revenue 5.000% 3/1/34 (4) 5,460 6,233 El Dorado County CA Community Facilities District No. 92-1 Special Tax Revenue 5.000% 9/1/21 2,000 2,352 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/28 1,000 1,124 Encinitas CA Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/29 800 897 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/26 1,725 2,006 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/27 1,810 2,111 Fontana CA Community Facilities District No. 22 Special Tax Revenue (Sierra Hills South) 5.000% 9/1/28 1,900 2,212 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/21 (2) 3,335 3,424 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/23 (2) 2,875 2,952 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/24 (2) 3,575 3,671 Fontana CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/26 (2) 4,480 4,600 Fontana CA Unified School District GO 5.250% 8/1/26 (4) 4,350 4,922 Foothill-De Anza CA Community College District GO 5.000% 8/1/27 1,600 1,958 Foothill-De Anza CA Community College District GO 4.500% 8/1/31 (2) 2,600 2,794 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/20 (4) 3,930 3,548 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/21 (4) 4,115 3,571 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/22 (4) 12,255 10,250 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/23 (4) 16,430 13,031 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/24 (4) 1,880 1,426 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/25 2,130 1,536 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/26 3,000 2,186 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/27 5,000 3,690 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/31 (4) 1,000 743 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 6.250% 1/15/33 5,000 5,970 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.000% 1/15/20 21,385 23,942 Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue PUT 5.500% 1/15/23 24,000 28,102 Fremont CA Unified School District GO 4.000% 8/1/29 1,070 1,144 Fremont CA Unified School District GO 4.000% 8/1/30 1,415 1,505 Fremont CA Unified School District GO 4.000% 8/1/31 1,790 1,892 Fremont CA Unified School District GO 4.000% 8/1/32 2,195 2,302 Fremont CA Unified School District GO 4.000% 8/1/33 2,630 2,754 Fremont CA Unified School District GO 4.000% 8/1/34 3,105 3,236 Fresno CA Sewer Revenue 5.000% 9/1/24 (12) 830 939 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/26 1,000 1,144 Fullerton CA Community Facilities District No. 1 Special Tax Revenue (Amerige Heights) 5.000% 9/1/32 1,600 1,770 Gilroy CA School Facilities Finance Authority Revenue 5.000% 8/1/33 2,400 2,711 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/16 3,000 3,156 Golden State Tobacco Securitization Corp. California Revenue 4.550% 6/1/22 (4) 470 516 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/33 2,185 1,839 Grossmont CA Union High School District GO 0.000% 8/1/28 3,210 2,012 Grossmont CA Union High School District GO 0.000% 8/1/29 6,965 4,127 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/25 (12) 14,010 10,390 Grossmont-Cuyamaca CA Community College District GO 0.000% 8/1/28 (12) 21,875 14,226 Hemet CA Multifamily Housing Revenue (Sunwest Retirement Village) VRDO 0.040% 3/6/15 800 800 Hemet CA Unified School District Financing Authority Special Tax Revenue 2.000% 9/1/16 250 254 Hemet CA Unified School District Financing Authority Special Tax Revenue 3.000% 9/1/17 250 261 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/18 280 304 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/19 350 387 Hemet CA Unified School District Financing Authority Special Tax Revenue 4.000% 9/1/20 250 279 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/21 175 206 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/22 500 594 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/23 500 596 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/24 315 374 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/27 950 1,098 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/29 1,255 1,441 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/32 550 625 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/33 580 658 Hemet CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/34 360 407 Hollister CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (15) 1,000 1,177 Hollister CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/28 (15) 1,235 1,438 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/26 1,500 1,744 Irvine CA Ranch Water District Revenue VRDO 0.010% 3/2/15 LOC 9,550 9,550 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.010% 3/2/15 LOC 6,000 6,000 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/18 1,350 1,476 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/19 2,000 2,219 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/20 2,425 2,717 Irvine CA Reassessment District No. 12-1 Improvement Revenue 4.000% 9/2/21 1,750 1,974 Irvine CA Reassessment District No. 12-1 Improvement Revenue 5.000% 9/2/23 400 472 Irvine CA Reassessment District No. 13-1 Improvement Revenue 5.000% 9/2/20 350 409 Irvine CA Reassessment District No. 13-1 Improvement Revenue 5.000% 9/2/22 1,125 1,345 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.010% 3/2/15 LOC 9,218 9,218 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.010% 3/2/15 LOC 5,500 5,500 Irvine CA Unified School District Financing Authority Special Tax Revenue 5.000% 9/1/25 (2) 8,645 8,844 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/15 1,750 1,765 Kaweah CA Delta Health Care District Revenue 4.000% 6/1/16 2,500 2,601 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/17 1,110 1,200 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/18 3,255 3,586 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/19 3,415 3,836 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/20 1,585 1,806 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/21 3,755 4,312 Kaweah CA Delta Health Care District Revenue 5.000% 6/1/22 3,950 4,546 Kings River Conservation District California COP 5.000% 5/1/15 (ETM) 2,590 2,613 Kings River Conservation District California COP 5.000% 5/1/15 1,755 1,770 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/23 750 894 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/24 1,250 1,464 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 1,250 1,454 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 1,000 1,171 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/29 1,000 1,165 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/30 1,500 1,673 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 4,330 4,999 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 2,095 2,328 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/32 1,515 1,740 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/33 1,880 2,151 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/34 1,050 1,194 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/23 300 342 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/24 310 350 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/25 550 616 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/29 750 823 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/21 1,810 2,129 Lee Lake CA Public Financing Authority Revenue 5.000% 9/1/23 2,190 2,579 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/15 (Prere.) 8,665 8,982 Long Beach CA Community College District GO 0.000% 6/1/29 (ETM) 960 660 Long Beach CA Community College District GO 0.000% 6/1/29 (4) 5,420 3,442 Long Beach CA Finance Authority Lease Revenue 6.000% 11/1/17 (2) 1,765 1,849 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/20 3,255 3,748 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/22 260 303 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.000% 11/15/24 7,905 9,229 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.583% 11/15/25 16,845 16,072 Long Beach CA Finance Authority Natural Gas Purchase Revenue 1.603% 11/15/26 10,025 9,506 Long Beach CA Unified School District GO 0.000% 8/1/27 2,500 1,603 Long Beach CA Unified School District GO 5.000% 8/1/30 5,000 5,780 Los Angeles CA Community College District GO 5.000% 8/1/15 (Prere.) 260 265 Los Angeles CA Community College District GO 5.000% 8/1/16 (Prere.) 15,250 16,278 Los Angeles CA Community College District GO 5.000% 8/1/17 (Prere.) 2,065 2,283 Los Angeles CA Community College District GO 5.000% 8/1/17 (Prere.) 5,000 5,529 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 45 51 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 5 6 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 6,500 7,405 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 5,000 5,696 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 35 40 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 4,250 4,841 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 20 23 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 4,255 4,847 Los Angeles CA Community College District GO 5.000% 8/1/19 (Prere.) 6,960 8,168 Los Angeles CA Community College District GO 5.500% 8/1/19 (Prere.) 5,000 5,976 Los Angeles CA Community College District GO 5.000% 8/1/21 (4) 9,740 9,941 Los Angeles CA Community College District GO 5.000% 8/1/22 3,000 3,701 Los Angeles CA Community College District GO 5.000% 8/1/24 12,420 15,649 Los Angeles CA Community College District GO 5.000% 8/1/27 5,000 6,097 Los Angeles CA Community College District GO 5.000% 8/1/27 12,535 15,286 Los Angeles CA Community College District GO 5.000% 8/1/28 23,990 28,964 Los Angeles CA Community College District GO 5.000% 8/1/29 3,000 3,607 Los Angeles CA Community College District GO 4.000% 8/1/30 4,045 4,382 Los Angeles CA Community College District GO 5.000% 8/1/30 11,570 13,846 Los Angeles CA Community College District GO 4.000% 8/1/31 4,320 4,650 Los Angeles CA Community College District GO 4.000% 8/1/31 6,145 6,515 Los Angeles CA Community College District GO 4.000% 8/1/32 5,205 5,559 Los Angeles CA Community College District GO 4.000% 8/1/32 14,500 15,486 Los Angeles CA Community College District GO 4.000% 8/1/33 11,500 12,234 2 Los Angeles CA Community College District GO TOB VRDO 0.020% 3/6/15 2,800 2,800 Los Angeles CA Community Facilities District No. 4 (Playa Vista - Phase 1) 5.000% 9/1/23 800 963 Los Angeles CA Community Facilities District No. 4 (Playa Vista - Phase 1) 5.000% 9/1/24 1,000 1,210 Los Angeles CA Community Facilities District No. 4 (Playa Vista - Phase 1) 5.000% 9/1/25 1,500 1,776 Los Angeles CA Community Facilities District No. 4 (Playa Vista - Phase 1) 5.000% 9/1/26 1,200 1,404 Los Angeles CA Community Facilities District No. 4 (Playa Vista - Phase 1) 5.000% 9/1/27 2,000 2,319 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/18 (Prere.) 4,000 4,523 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/18 (Prere.) 3,000 3,416 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/21 1,145 1,373 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/22 1,000 1,216 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 950 1,161 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 1,420 1,699 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/24 1,700 2,016 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/25 1,300 1,605 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/25 1,500 1,764 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 1,500 1,834 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,500 6,492 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 2,000 2,414 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 2,000 2,390 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 10,000 11,862 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 4,385 5,072 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/29 1,115 1,288 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 10,000 11,696 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,835 2,123 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/30 1,200 1,385 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/31 1,190 1,370 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/32 1,700 1,951 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/33 1,510 1,728 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/34 4,750 5,558 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/34 4,135 4,720 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,329 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/15 (Prere.) 20,605 20,951 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 9,075 9,287 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,300 8,544 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 1,000 1,233 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/22 10,000 12,158 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 1,335 1,539 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/23 5,605 6,827 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 2,770 3,163 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/25 10,000 12,059 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 1,140 1,399 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,350 2,666 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 2,000 2,255 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/26 1,500 1,790 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 5,000 5,615 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/27 1,655 1,898 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/28 2,000 2,277 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,670 1,893 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/29 1,500 1,779 Los Angeles CA Department of Water & Power Revenue 4.750% 7/1/30 (4) 26,000 26,365 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 2,000 2,378 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/30 10,000 11,798 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 2,500 2,961 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 4,690 5,554 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 7,305 7,432 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 15,000 17,501 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 7,000 8,229 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (2) 3,755 3,977 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 3,300 3,887 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 6,080 7,162 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 7,000 8,127 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 (2) 1,940 2,120 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 6,055 7,030 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/32 6,730 7,871 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/33 5,000 5,793 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 2,275 2,659 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 5,305 6,211 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/34 12,005 14,055 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/2/15 3,200 3,200 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/2/15 7,600 7,600 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/6/15 2,150 2,150 Los Angeles CA Department of Water & Power Revenue VRDO 0.010% 3/6/15 6,800 6,800 Los Angeles CA GO 5.000% 9/1/16 1,700 1,822 Los Angeles CA GO 5.000% 9/1/22 10,000 12,244 Los Angeles CA GO 5.000% 9/1/28 5,850 6,850 Los Angeles CA GO 5.000% 9/1/29 5,850 6,823 Los Angeles CA GO 5.000% 9/1/30 5,850 6,796 Los Angeles CA Harbor Department Revenue 5.000% 8/1/23 2,250 2,745 Los Angeles CA Harbor Department Revenue 5.000% 8/1/25 3,795 4,570 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Figueroa Plaza) 5.000% 8/1/28 (14)(3) 8,635 8,667 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/21 (14) 10,830 11,692 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/22 (14) 6,500 7,010 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/23 (14) 14,700 15,845 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 4.750% 1/1/31 (14) 10,000 10,579 Los Angeles CA Unified School District GO 5.000% 7/1/15 6,350 6,457 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 2,355 2,505 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 1,630 1,734 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 5,000 5,318 Los Angeles CA Unified School District GO 5.000% 7/1/16 (3) 2,000 2,127 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 5,000 5,318 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 890 947 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 4,000 4,254 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 14,135 15,034 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 15,940 16,953 Los Angeles CA Unified School District GO 5.000% 7/1/16 (Prere.) 16,760 17,825 Los Angeles CA Unified School District GO 5.000% 7/1/17 (4) 3,515 3,882 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 5,000 5,518 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 6,000 6,621 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 12,975 14,305 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 17,210 18,991 Los Angeles CA Unified School District GO 5.500% 7/1/17 (3) 2,900 3,237 Los Angeles CA Unified School District GO 5.000% 7/1/20 (3) 9,000 9,570 Los Angeles CA Unified School District GO 4.500% 7/1/22 (4) 5,000 5,444 Los Angeles CA Unified School District GO 4.500% 7/1/23 (4) 30,825 33,545 Los Angeles CA Unified School District GO 5.000% 7/1/23 3,465 4,290 Los Angeles CA Unified School District GO 4.500% 7/1/24 (4) 6,600 7,165 Los Angeles CA Unified School District GO 5.000% 7/1/24 13,035 16,290 Los Angeles CA Unified School District GO 4.500% 7/1/25 (14) 2,600 2,804 Los Angeles CA Unified School District GO 5.000% 7/1/25 1,300 1,615 Los Angeles CA Unified School District GO 5.000% 7/1/25 (2) 7,880 8,353 Los Angeles CA Unified School District GO 5.250% 7/1/25 1,600 1,870 Los Angeles CA Unified School District GO 4.500% 7/1/26 (2) 10,005 10,825 Los Angeles CA Unified School District GO 5.000% 7/1/26 10,000 12,254 Los Angeles CA Unified School District GO 5.000% 7/1/26 5,710 6,603 Los Angeles CA Unified School District GO 5.000% 7/1/27 11,000 13,330 Los Angeles CA Unified School District GO 5.000% 7/1/27 8,375 9,882 Los Angeles CA Unified School District GO 5.000% 7/1/27 1,595 1,838 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 26,250 28,216 Los Angeles CA Unified School District GO 5.000% 1/1/28 8,395 9,838 Los Angeles CA Unified School District GO 5.000% 7/1/28 12,000 14,392 Los Angeles CA Unified School District GO 5.000% 7/1/28 (2) 6,215 6,576 Los Angeles CA Unified School District GO 5.000% 7/1/28 (4) 5,365 5,891 Los Angeles CA Unified School District GO 5.250% 7/1/28 5,000 5,938 Los Angeles CA Unified School District GO 5.000% 7/1/29 15,885 18,971 Los Angeles CA Unified School District GO 5.000% 7/1/30 (2) 5,595 5,916 Los Angeles CA Unified School District GO 4.500% 7/1/31 (2) 7,015 7,505 Los Angeles CA Unified School District GO 4.750% 7/1/32 (4) 8,000 8,631 Los Angeles CA Unified School District GO 5.000% 7/1/32 (4) 3,515 3,825 Los Angeles CA Unified School District GO 5.000% 1/1/34 1,385 1,572 Los Angeles CA Unified School District GO 5.000% 1/1/34 1,580 1,793 Los Angeles CA Wastewater System Revenue 5.000% 6/1/15 2,650 2,684 Los Angeles CA Wastewater System Revenue 5.000% 6/1/16 2,500 2,650 Los Angeles CA Wastewater System Revenue 5.000% 6/1/26 13,045 15,649 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 10,000 11,686 Los Angeles CA Wastewater System Revenue 5.000% 6/1/30 (14) 1,305 1,322 Los Angeles CA Wastewater System Revenue 5.000% 6/1/32 10,880 12,669 Los Angeles CA Wastewater System Revenue 5.000% 6/1/33 16,925 19,626 Los Angeles CA Wastewater System Revenue 5.000% 6/1/34 (14) 7,215 7,304 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 3,250 3,461 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/20 4,000 4,680 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 3,000 3,657 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 5,075 6,246 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/22 10,000 12,131 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/23 10,000 12,057 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/15 (14) 8,940 9,254 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/19 (14) 4,860 5,035 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/20 (14) 5,000 5,179 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/21 1,000 1,201 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/21 (14) 6,460 6,691 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/22 1,000 1,211 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 9/1/22 (14) 1,940 2,080 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/22 (14) 6,790 7,032 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/23 1,500 1,794 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/23 (14) 2,175 2,252 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/24 1,515 1,797 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/24 (14) 3,095 3,205 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/25 1,325 1,556 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 9/1/31 (14) 17,000 17,957 Los Angeles County CA Public Works Financing Authority Revenue (Regional Park & Open Space District) 5.250% 10/1/17 (4) 1,000 1,118 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/21 1,670 1,993 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/22 4,555 5,488 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/23 2,105 2,554 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/North Hollywood Redevelopment Project) 5.000% 7/1/24 2,215 2,671 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Various Project Areas) 4.000% 9/1/15 1,000 1,019 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 2.500% 11/15/20 1,670 1,691 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 3.000% 11/15/20 925 941 Los Angeles County CA Regional Financing Authority Revenue (Montecedro Inc. Project) 3.000% 11/15/21 2,125 2,156 Los Angeles County CA Unified School District GO 5.000% 7/1/21 12,500 15,189 M-S-R California Energy Authority Revenue 7.000% 11/1/34 8,600 12,283 M-S-R California Energy Authority Revenue 7.000% 11/1/34 5,965 8,520 M-S-R California Energy Authority Revenue 7.000% 11/1/34 12,665 18,089 Marina Coast Water District California Enterprise Revenue COP 5.000% 6/1/31 (14) 3,005 3,166 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/23 1,035 1,194 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/25 2,630 3,015 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/28 1,500 1,693 Metropolitan Water District of Southern California Revenue 5.000% 7/1/17 15,000 16,590 Metropolitan Water District of Southern California Revenue 5.000% 7/1/18 20,000 22,738 Metropolitan Water District of Southern California Revenue 5.000% 7/1/21 2,700 3,289 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 2,120 2,548 Metropolitan Water District of Southern California Revenue 5.000% 7/1/30 (4) 6,825 6,940 Metropolitan Water District of Southern California Revenue 5.000% 10/1/30 3,585 4,290 Metropolitan Water District of Southern California Revenue 5.000% 1/1/31 1,150 1,302 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,250 2,677 Metropolitan Water District of Southern California Revenue 5.000% 7/1/31 2,930 3,362 Metropolitan Water District of Southern California Revenue 5.000% 10/1/31 11,065 13,187 Metropolitan Water District of Southern California Revenue 5.000% 10/1/32 9,965 11,771 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 2,605 2,979 1 Metropolitan Water District of Southern California Revenue PUT 0.170% 5/1/15 7,350 7,350 1 Metropolitan Water District of Southern California Revenue PUT 0.170% 5/1/15 5,000 5,000 1 Metropolitan Water District of Southern California Revenue PUT 0.370% 5/1/15 10,000 10,001 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/2/15 9,500 9,500 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/6/15 2,300 2,300 Metropolitan Water District of Southern California Revenue VRDO 0.010% 3/6/15 3,800 3,800 3 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/26 2,100 2,549 3 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/27 6,400 7,683 3 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 4,405 5,225 3 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/29 3,015 3,558 Modesto CA Community Facilities District No. 2004-1 Special Tax Revenue (Village One No. 2) 5.000% 9/1/29 1,625 1,815 Modesto CA Community Facilities District No. 2004-1 Special Tax Revenue (Village One No. 2) 5.000% 9/1/30 1,760 1,949 Modesto CA Irrigation District COP 5.000% 10/1/21 (2) 2,030 2,164 Modesto CA Irrigation District COP 5.000% 10/1/22 (2) 2,515 2,681 Modesto CA Irrigation District COP 5.000% 10/1/23 (2) 2,645 2,820 Modesto CA Irrigation District COP 5.000% 7/1/27 3,855 4,245 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/21 1,000 1,206 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/22 1,000 1,216 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 3/1/23 1,330 1,595 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 2,550 3,076 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/28 5,075 5,892 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/29 5,430 6,285 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/30 5,705 6,580 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/31 2,990 3,434 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/32 4,315 4,942 Morgan Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/33 2,000 2,286 Mount San Antonio CA Community College District GO 0.000% 8/1/25 2,000 1,461 Mount San Antonio CA Community College District GO 0.000% 8/1/28 3,000 2,561 New Haven CA Unified School District GO 12.000% 8/1/15 (4) 2,905 3,049 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 5.875% 12/1/21 (Prere.) 5,150 6,560 Newport Mesa CA Unified School District GO 0.000% 8/1/29 4,000 2,498 Newport Mesa CA Unified School District GO 0.000% 8/1/30 3,000 1,770 Newport Mesa CA Unified School District GO 0.000% 8/1/31 1,500 836 Newport Mesa CA Unified School District GO 0.000% 8/1/32 14,000 7,390 Northern California Gas Authority No. 1 Revenue 0.771% 7/1/17 18,170 18,102 Northern California Power Agency Capital Facilities Revenue 5.000% 8/1/20 1,000 1,153 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/16 1,745 1,858 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/17 3,290 3,635 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 3,500 4,036 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/21 2,500 2,854 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/22 3,395 3,844 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/28 5,000 5,729 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/29 3,000 3,427 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/30 1,605 1,828 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/31 1,600 1,816 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/15 375 379 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/16 1,450 1,495 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/17 1,650 1,723 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 4.000% 9/1/18 1,860 1,968 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/19 2,085 2,297 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/20 2,340 2,592 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/21 1,220 1,351 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/22 1,360 1,504 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/23 1,500 1,654 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/24 1,660 1,817 Oakland CA GO 5.000% 1/15/31 3,000 3,349 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/23 (12) 5,000 5,598 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/24 (12) 3,810 4,254 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/25 (12) 5,405 6,007 Oakland CA Joint Powers Financing Authority Lease Revenue (Administration Buildings) 5.000% 8/1/26 (12) 4,190 4,639 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/15 (Prere.) 12,870 13,186 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 3,000 3,566 Oakland CA Unified School District GO 5.000% 8/1/19 (4) 13,425 14,712 Oakland CA Unified School District GO 5.500% 8/1/23 1,000 1,209 Oakland CA Unified School District GO 6.250% 8/1/28 2,000 2,422 Ohlone CA Community College District GO 5.000% 8/1/22 750 920 Ohlone CA Community College District GO 5.000% 8/1/23 1,500 1,829 Ohlone CA Community College District GO 5.000% 8/1/31 1,770 2,022 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/27 1,285 1,542 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/28 1,765 2,100 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/29 2,280 2,706 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/30 1,400 1,662 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/31 2,525 2,984 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/32 2,660 3,127 Ontario CA Public Financing Authority Water Revenue 5.250% 7/1/33 2,165 2,541 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/21 1,200 1,418 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/22 1,230 1,456 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/22 1,260 1,501 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/23 1,290 1,530 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 9/1/23 1,320 1,573 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/22 1,000 1,223 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/27 2,500 2,951 Orange County CA Transportation Authority Toll Road Revenue 5.000% 8/15/28 2,545 2,972 Orange County CA Water District COP 5.000% 8/15/29 6,925 8,000 Orange County CA Water District Revenue 5.000% 8/15/33 8,000 9,391 Palm Springs CA Unified School District GO 5.000% 8/1/28 1,000 1,145 Palm Springs CA Unified School District GO 5.000% 8/1/29 1,500 1,713 Palm Springs CA Unified School District GO 5.000% 8/1/30 1,500 1,707 Palm Springs CA Unified School District GO 5.000% 8/1/31 1,500 1,701 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/19 1,000 1,094 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/20 250 276 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 4.000% 9/2/21 400 443 Palo Alto CA Improvement Revenue (University Avenue Area Parking) 5.000% 9/2/27 1,000 1,113 Palo Alto CA Unified School District GO 0.000% 8/1/24 15,890 12,468 Palomar Pomerado Health California COP 6.625% 11/1/29 5,000 5,602 Palomar Pomerado Health California GO 5.000% 8/1/20 (2) 710 724 Palomar Pomerado Health California GO 0.000% 8/1/22 (14) 7,055 5,769 Palomar Pomerado Health California GO 0.000% 8/1/24 (12) 5,130 3,799 Palomar Pomerado Health California GO 0.000% 8/1/27 (12) 3,095 1,973 Palomar Pomerado Health California GO 0.000% 8/1/27 (14) 1,585 1,010 Paramount CA Redevelopment Agency Tax Allocation Revenue (Redevelopment Project Area No. 1) 0.000% 8/1/26 (14) 6,050 3,894 Pasadena CA Unified School District GO 5.000% 5/1/30 3,695 4,259 Pasadena CA Unified School District GO 5.000% 5/1/31 1,500 1,723 Pasadena CA Unified School District GO 5.000% 5/1/32 2,000 2,287 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 4.000% 8/1/15 (4) 700 711 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 4.000% 8/1/16 1,330 1,396 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/20 (2) 2,460 2,084 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/25 (2) 2,930 1,914 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/25 (4) 855 1,013 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/26 (4) 900 1,055 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/27 (4) 1,220 1,413 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/28 (4) 1,285 1,473 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 0.000% 8/1/29 (2) 355 186 Pittsburg CA Redevelopment Agency Tax Allocation Revenue (Los Medanos Community Development Project) 5.000% 8/1/29 (4) 1,350 1,540 Pomona CA Single Family Mortgage Revenue 7.600% 5/1/23 (ETM) 8,370 10,538 Pomona CA Unified School District GO 5.000% 8/1/22 (15) 440 531 Pomona CA Unified School District GO 5.000% 8/1/26 (15) 450 538 Port of Oakland CA Revenue 5.000% 11/1/15 (14) 2,310 2,386 Port of Oakland CA Revenue 5.000% 11/1/20 (14) 4,825 5,367 Port of Oakland CA Revenue 5.000% 11/1/26 (14) 9,800 10,780 Poway CA Unified School District GO 4.000% 9/1/16 250 262 Poway CA Unified School District GO 0.000% 8/1/17 2,000 1,942 Poway CA Unified School District GO 4.000% 9/1/17 250 267 Poway CA Unified School District GO 0.000% 8/1/18 4,565 4,319 Poway CA Unified School District GO 4.000% 9/1/18 450 489 Poway CA Unified School District GO 0.000% 8/1/19 5,425 5,011 Poway CA Unified School District GO 5.000% 9/1/19 985 1,127 Poway CA Unified School District GO 0.000% 8/1/20 3,280 2,963 Poway CA Unified School District GO 5.000% 9/1/20 610 709 Poway CA Unified School District GO 5.000% 9/1/21 325 382 Poway CA Unified School District GO 5.000% 9/1/22 460 545 Poway CA Unified School District GO 5.000% 9/1/23 1,575 1,849 Poway CA Unified School District GO 5.000% 8/1/26 1,300 1,587 Poway CA Unified School District GO 5.000% 8/1/26 5,125 5,934 Poway CA Unified School District GO 5.000% 9/1/26 1,000 1,144 Poway CA Unified School District GO 5.000% 8/1/27 1,625 1,960 Poway CA Unified School District GO 0.000% 8/1/28 9,070 5,617 Poway CA Unified School District GO 5.000% 9/1/29 1,210 1,356 Poway CA Unified School District GO 5.000% 9/1/30 2,570 2,866 Poway CA Unified School District GO 0.000% 8/1/31 1,095 593 Poway CA Unified School District Public Financing Authority Special Tax Revenue 4.000% 9/15/22 435 486 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/26 935 1,079 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/27 1,010 1,169 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/29 1,020 1,174 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/30 1,000 1,123 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/30 1,270 1,459 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/31 1,330 1,520 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/32 1,000 1,114 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/32 1,450 1,639 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/33 1,560 1,761 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/34 1,660 1,869 Poway CA Unified School District Public Financing Authority Special Tax Revenue 5.000% 9/15/35 1,760 1,976 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 4.000% 9/1/16 1,210 1,278 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/27 (12) 1,700 2,011 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/28 (12) 2,700 3,162 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/30 (12) 1,500 1,741 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/31 (12) 1,400 1,618 Rancho Cucamonga CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Rancho Redevelopment Project) 5.000% 9/1/32 (12) 1,710 1,970 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/27 12,000 12,648 Redwood City CA Redevelopment Agency Redevelopment Project Area No. 2 Tax Allocation Revenue 0.000% 7/15/25 (2) 3,350 2,206 2 Regents of the University of California Revenue TOB VRDO 0.020% 3/2/15 5,200 5,200 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/27 1,000 1,140 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/28 1,000 1,138 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/30 1,000 1,131 Rio CA Elementary School District Community Facilities District Special Tax Revenue 5.000% 9/1/35 2,300 2,562 Rio Hondo CA Community College District GO 0.000% 8/1/31 2,000 1,083 Riverside CA Electric Revenue 5.000% 10/1/24 (4) 1,000 1,128 Riverside CA Electric Revenue 5.000% 10/1/25 (4) 2,000 2,255 Riverside CA Electric Revenue 5.000% 10/1/26 (4) 2,500 2,813 Riverside CA Electric Revenue 5.000% 10/1/27 (4) 3,570 4,017 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/29 1,265 1,473 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/31 1,045 1,205 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/31 (4) 2,930 3,378 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/32 (4) 3,075 3,532 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 9/1/33 1,055 1,210 Riverside CA Redevelopment Successor Agency Tax Allocation Revenue 5.000% 10/1/33 (4) 1,230 1,411 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/19 1,220 1,396 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/20 1,280 1,487 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/23 1,410 1,652 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/25 1,555 1,791 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/26 1,615 1,847 Riverside CA Unified School District Financing Authority Revenue 5.000% 9/1/27 1,710 1,942 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/15 3,000 3,037 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/19 3,660 4,204 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/30 3,000 3,600 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/31 4,000 4,780 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/32 3,000 3,568 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/33 2,000 2,372 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.010% 3/6/15 6,000 6,000 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/22 2,500 1,914 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/23 3,630 2,634 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/24 6,985 4,818 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/31 5,000 2,327 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/32 4,000 1,770 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/33 5,500 2,269 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/34 3,500 1,366 Rocklin CA Unified School District GO 0.000% 8/1/23 (14) 7,030 5,677 Rocklin CA Unified School District GO 0.000% 8/1/24 (14) 2,965 2,303 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/30 6,120 6,810 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/30 750 874 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/31 515 597 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/32 1,290 1,491 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/33 1,000 1,153 Roseville CA Financing Authority Electric System Revenue 5.000% 2/1/34 2,000 2,294 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/18 4,205 4,578 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/19 10,000 11,087 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 2,000 2,242 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/27 200 230 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/22 (15) 445 538 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/24 (15) 300 369 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/26 (15) 280 335 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/27 (15) 425 504 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/28 (15) 250 293 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/29 (15) 500 585 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/31 (15) 1,160 1,343 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/33 (15) 1,280 1,475 Sacramento CA Area Flood Control Agency Special Assessment Revenue (Natomas Basin Local Assessment) 5.000% 10/1/34 (15) 1,340 1,538 Sacramento CA City Unified School District GO 5.000% 7/1/20 (4) 500 594 Sacramento CA City Unified School District GO 5.000% 7/1/21 (4) 400 483 Sacramento CA City Unified School District GO 5.000% 7/1/22 (4) 700 855 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/17 1,250 1,375 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/18 725 819 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/19 1,155 1,336 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/20 1,250 1,489 Sacramento CA Cogeneration Authority Revenue 5.250% 7/1/21 1,000 1,206 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/19 (14) 12,860 13,320 Sacramento CA Financing Authority Lease Revenue 5.000% 12/1/20 (14) 13,670 14,157 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/21 (14) 7,710 8,177 Sacramento CA Municipal Utility District Financing Authority Revenue (Cosumnes Project) 4.750% 7/1/23 (14) 1,500 1,582 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/15 2,640 2,700 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 1,000 1,069 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 4,000 4,253 Sacramento CA Municipal Utility District Revenue 5.250% 7/1/24 (2) 10,085 12,262 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 2,660 3,244 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/24 (4) 7,550 8,576 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 5,455 6,595 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/25 (4) 15,275 17,334 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 (4) 5,000 5,663 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 4,905 5,865 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/28 2,000 2,370 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/30 6,435 7,525 Sacramento CA Municipal Utility District Revenue VRDO 0.010% 3/6/15 LOC 19,500 19,500 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/22 1,000 1,156 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/28 2,500 2,858 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/29 2,635 2,952 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/30 2,975 3,312 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/31 3,125 3,472 Sacramento CA Transportation Authority Sales Tax Revenue 5.000% 10/1/21 2,300 2,788 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/6/15 35,100 35,100 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.010% 3/6/15 47,200 47,200 Sacramento CA Water Revenue 5.000% 9/1/27 3,210 3,812 Sacramento County CA Airport Revenue 5.000% 7/1/23 (4) 2,000 2,246 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 2,500 2,797 Sacramento County CA Airport Revenue 5.000% 7/1/24 (4) 1,785 2,001 Sacramento County CA Airport Revenue 5.000% 7/1/28 1,250 1,441 Sacramento County CA Airport Revenue 5.000% 7/1/30 5,240 6,025 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 1,850 1,961 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 5,495 5,824 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 6/1/16 (Prere.) 7,030 7,450 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/32 4,640 5,455 San Bernardino CA City Unified School District GO 5.000% 8/1/18 2,350 2,656 San Bernardino CA City Unified School District GO 5.000% 8/1/20 (4) 765 903 San Bernardino CA City Unified School District GO 5.000% 8/1/21 (4) 1,230 1,461 San Bernardino CA City Unified School District GO 5.000% 8/1/22 (4) 1,500 1,798 San Bernardino CA City Unified School District GO 5.000% 8/1/23 (4) 1,100 1,330 San Bernardino CA City Unified School District GO 5.000% 8/1/24 (4) 1,400 1,672 San Bernardino CA Community College District GO 5.000% 8/1/24 4,375 5,333 San Bernardino CA Community College District GO 5.000% 8/1/25 4,550 5,493 San Bernardino CA Community College District GO 5.000% 8/1/26 4,150 4,944 San Bernardino CA Community College District GO 5.000% 8/1/31 (4) 12,000 12,739 San Bernardino County CA Medical Center COP 5.500% 8/1/17 (14) 2,235 2,359 San Bernardino County CA Medical Center COP 6.500% 8/1/17 (14) 2,430 2,600 San Bernardino County CA Medical Center COP 5.500% 8/1/22 (14) 8,940 10,325 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 3,355 3,845 San Diego CA Community College District GO 5.000% 8/1/28 4,000 4,771 San Diego CA Community College District GO 5.000% 8/1/29 5,000 5,971 San Diego CA Community College District GO 5.000% 8/1/30 8,670 10,176 San Diego CA Community College District GO 5.000% 8/1/30 9,830 11,537 San Diego CA Community College District GO 5.000% 8/1/30 1,250 1,482 San Diego CA Community College District GO 5.000% 8/1/31 3,380 3,931 San Diego CA Community College District GO 5.000% 8/1/31 1,000 1,181 San Diego CA Community College District GO 5.000% 8/1/32 2,000 2,312 San Diego CA Community College District GO 5.000% 8/1/32 2,150 2,526 2 San Diego CA Community College District GO TOB VRDO 0.040% 3/6/15 3,290 3,290 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/17 500 537 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 4.000% 9/1/18 3,260 3,549 San Diego CA Community Facilities District No. 1 (Miramar Ranch North) Special Tax Revenue 5.000% 9/1/20 3,470 4,032 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/24 3,000 3,487 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 2,000 2,342 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/27 6,000 6,917 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/27 5,000 5,834 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 1,825 2,088 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/27 4,215 4,866 San Diego CA Public Facilities Financing Authority Water Revenue 5.125% 8/1/28 5,000 5,779 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 5,355 6,345 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/30 2,000 2,315 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/32 4,190 4,810 San Diego CA Unified School District GO 0.500% 7/1/15 3,500 3,504 San Diego CA Unified School District GO 0.000% 7/1/18 (14) 9,500 9,070 San Diego CA Unified School District GO 5.500% 7/1/20 (4) 9,490 11,563 San Diego CA Unified School District GO 5.000% 7/1/21 15,000 18,217 San Diego CA Unified School District GO 5.500% 7/1/22 (4) 12,790 16,178 San Diego CA Unified School District GO 5.500% 7/1/25 (14) 1,000 1,295 San Diego CA Unified School District GO 0.000% 7/1/26 8,425 5,946 San Diego CA Unified School District GO 5.500% 7/1/26 (4) 7,490 9,762 San Diego CA Unified School District GO 0.000% 7/1/27 8,500 5,668 San Diego CA Unified School District GO 0.000% 7/1/28 8,000 5,088 San Diego CA Unified School District GO 0.000% 7/1/29 3,250 1,987 San Diego CA Unified School District GO 0.000% 7/1/30 9,985 5,749 San Diego CA Unified School District GO 0.000% 7/1/30 2,500 1,439 San Diego County CA COP 5.000% 10/15/24 2,115 2,650 San Diego County CA COP 5.000% 10/15/25 5,225 6,473 San Diego County CA COP 5.000% 10/15/26 2,590 3,162 San Diego County CA COP 5.000% 10/15/27 2,000 2,412 San Diego County CA COP 5.000% 10/15/28 1,400 1,673 San Diego County CA COP 5.000% 10/15/29 2,000 2,382 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/23 3,900 4,549 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/25 9,000 10,439 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/26 6,000 6,959 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 3,000 3,465 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/23 4,285 4,864 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/25 4,820 5,459 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.250% 2/1/26 1,140 1,299 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.000% 2/1/27 2,420 2,769 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) 5.500% 2/1/28 5,780 6,692 2 San Diego County CA Regional Building Authority Lease Revenue (County Operations Center & Annex Redevelopment Project) TOB VRDO 0.030% 3/6/15 7,500 7,500 San Diego County CA Water Authority Financing Agency Water Revenue 5.000% 5/1/27 2,000 2,342 San Diego County CA Water Authority Revenue 5.000% 5/1/30 5,000 5,770 San Diego County CA Water Authority Revenue COP 5.250% 5/1/15 (14) 6,215 6,270 San Diego County CA Water Authority Revenue COP 5.250% 5/1/16 (14) 7,880 8,329 San Diego County CA Water Authority Revenue COP 5.250% 5/1/21 (14) 6,725 8,164 San Diego County CA Water Authority Revenue COP 5.250% 5/1/22 (14) 7,075 8,699 2 San Diego County CA Water Authority Revenue COP TOB VRDO 0.020% 3/6/15 6,100 6,100 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/32 10,000 11,020 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/35 15,500 17,023 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 1,070 1,299 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/23 9,560 11,438 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/29 2,555 2,996 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 5.000% 7/1/30 2,800 3,269 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/23 2,220 2,714 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/23 4,070 4,976 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/24 2,335 2,826 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/24 4,270 5,169 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/25 2,450 2,947 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/25 4,485 5,394 San Francisco CA City & County (Laguna Honda Hospital) GO 5.000% 6/15/15 (Prere.) 12,355 12,536 San Francisco CA City & County GO 5.000% 6/15/21 7,450 9,058 San Francisco CA City & County GO 5.000% 6/15/22 2,595 3,202 San Francisco CA City & County GO 5.000% 6/15/23 4,000 4,918 San Francisco CA City & County GO 5.000% 6/15/26 3,995 4,838 San Francisco CA City & County GO 5.000% 6/15/27 5,785 6,943 San Francisco CA City & County GO 4.000% 6/15/28 4,190 4,574 San Francisco CA City & County GO 4.000% 6/15/29 4,545 4,922 San Francisco CA City & County GO 4.000% 6/15/30 2,775 2,999 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 (4) 1,000 1,132 San Francisco CA City & County International Airport Revenue 5.250% 5/1/20 (14) 5,000 5,974 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 5,892 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 5,000 5,848 San Francisco CA City & County International Airport Revenue 5.000% 5/1/24 (14) 10,000 10,538 San Francisco CA City & County International Airport Revenue 5.000% 5/1/25 (14) 2,000 2,108 San Francisco CA City & County International Airport Revenue 5.250% 5/1/26 22,000 24,839 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 (14) 13,075 13,793 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 2,855 3,257 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 7,500 8,712 San Francisco CA City & County International Airport Revenue 4.900% 5/1/29 8,625 9,915 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,940 6,745 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 840 948 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 5.000% 10/1/30 13,170 15,375 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/23 (4) 500 528 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/26 2,995 3,489 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/28 10,235 12,053 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/28 1,000 1,159 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 10,000 11,573 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 6,530 7,601 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 2,960 3,432 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/29 11,000 13,161 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 2,705 3,131 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/30 10,335 12,152 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 10/1/31 14,015 16,309 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 5,730 6,621 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/33 9,000 10,329 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 5,000 5,721 2 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.030% 3/6/15 2,700 2,700 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/30 525 593 San Francisco CA City & County Redevelopment Agency Community Facilities District No. 7 Special Tax Revenue (Hunters Point Shipyard Improvements) 5.000% 8/1/33 680 755 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/17 100 109 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/19 220 251 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/20 130 150 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/21 160 187 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/22 125 146 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/23 120 141 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/24 135 159 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/25 240 280 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/27 140 161 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/29 460 522 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/31 400 452 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/32 525 590 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bays Redevelopment Project) 5.000% 8/1/34 225 250 San Francisco CA City & County Unified School District GO 5.000% 6/15/15 1,200 1,218 San Francisco CA City & County Unified School District GO 4.000% 6/15/30 2,470 2,585 San Francisco CA City & County Unified School District GO 5.000% 6/15/31 7,965 9,202 San Francisco CA City & County Unified School District GO 4.000% 6/15/32 5,300 5,535 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/27 1,425 1,689 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/29 1,585 1,851 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/32 2,170 2,504 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/33 2,275 2,649 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/33 3,025 3,486 San Francisco CA Municipal Transportation Agency Revenue 5.000% 3/1/34 1,640 1,909 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/26 (4) 15,500 9,418 San Joaquin County CA Delta Community College District Election GO 0.000% 8/1/27 (4) 15,500 8,856 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/16 11,000 11,428 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 5.000% 1/15/17 1,500 1,623 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/23 (ETM) 16,000 13,794 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 7,000 4,984 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/25 (ETM) 14,750 11,938 San Jose CA Airport Revenue 5.000% 3/1/24 (2) 2,035 2,138 San Jose CA Airport Revenue 5.000% 3/1/25 (2) 3,385 3,549 San Jose CA Airport Revenue 5.000% 3/1/26 (2) 3,850 4,090 San Jose CA Airport Revenue 5.000% 3/1/29 2,000 2,324 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (14) 1,150 1,173 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 8,000 8,736 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 1,270 1,447 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/21 (2) 2,495 2,717 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/22 (2) 5,100 5,539 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.250% 8/1/23 (10) 50 51 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 1,140 1,268 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 16,360 17,537 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/25 (14) 11,505 12,333 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.125% 8/1/25 570 630 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/26 800 888 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/29 1,355 1,506 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 5.000% 8/1/15 (14) 3,220 3,281 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 5.000% 8/1/16 (2) 700 740 San Jose CA Redevelopment Agency Tax Allocation Revenue (Merged Area Redevelopment Project) 5.000% 8/1/17 (14) 600 612 San Jose CA Special Hotel Tax Revenue (Convention Center Expansion & Renovation Project) 6.125% 5/1/31 5,000 6,021 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/19 1,000 1,171 San Jose CA Unified School District Santa Clara County GO 5.000% 8/1/20 1,000 1,197 2 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.070% 3/6/15 3,600 3,600 San Juan CA Unified School District GO 1.000% 8/1/15 4,500 4,516 San Juan CA Unified School District GO 0.000% 8/1/25 (4) 10,000 7,462 San Juan CA Unified School District GO 0.000% 8/1/26 (4) 12,215 8,712 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/24 (15) 855 995 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/25 (15) 970 1,120 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/26 (15) 500 570 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/27 (15) 1,070 1,216 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/28 (15) 600 679 San Luis & Delta Mendota CA Water Authority Revenue 5.000% 3/1/33 (15) 2,790 3,140 San Marcos CA Unified School District GO 0.000% 8/1/25 2,300 1,706 San Marcos CA Unified School District GO 0.000% 8/1/30 2,000 1,119 San Marcos CA Unified School District GO 0.000% 8/1/31 2,000 1,043 San Marcos CA Unified School District GO 0.000% 8/1/32 2,500 1,247 San Mateo CA Union High School District GO 0.000% 9/1/24 5,390 4,125 San Mateo CA Union High School District GO 5.000% 9/1/30 2,600 3,087 San Mateo CA Union High School District GO 5.000% 9/1/31 1,440 1,702 San Mateo County CA Community College District GO 5.000% 9/1/16 (Prere.) 3,170 3,394 San Mateo County CA Community College District GO 0.000% 9/1/21 (14) 4,645 4,105 San Mateo County CA Community College District GO 0.000% 9/1/22 (14) 5,675 4,827 San Mateo County CA Community College District GO 0.000% 9/1/24 (14) 2,825 2,174 San Mateo County CA Community College District GO 0.000% 9/1/25 (14) 4,000 2,959 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/23 1,000 1,232 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Maple Street Correctional Center) 5.000% 6/15/30 1,755 2,061 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 2,455 2,715 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,247 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 6/15/18 (4) 925 1,013 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/22 (4) 1,000 1,203 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/23 (4) 1,000 1,211 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/24 (4) 1,375 1,679 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/25 (4) 825 991 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/27 (4) 1,770 2,083 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/28 (4) 1,860 2,163 San Pablo CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 6/15/30 (4) 2,275 2,620 Santa Ana CA Community Redevelopment Agency Tax Allocation Revenue (South Main Street) 5.000% 9/1/18 (14) 2,685 2,693 Santa Ana CA Unified School District GO 0.000% 8/1/31 (14) 3,775 2,018 Santa Clara CA Electric Revenue 5.000% 7/1/30 1,000 1,118 Santa Clara CA Electric Revenue 5.250% 7/1/32 2,500 2,827 Santa Clara CA Unified School District GO 5.000% 7/1/28 3,775 4,284 Santa Clara CA Unified School District GO 5.000% 7/1/29 4,115 4,635 Santa Clara CA Unified School District GO 5.000% 7/1/30 4,405 4,948 Santa Clara CA Unified School District GO 5.000% 7/1/31 4,715 5,281 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/17 11,540 12,890 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 5/15/28 10,000 11,140 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.250% 5/15/36 6,000 6,664 Santa Clara County CA Financing Authority Lease Revenue (VMC Facility Replacement Project) VRDO 0.020% 3/6/15 12,500 12,500 Santa Clara County CA GO 5.000% 8/1/28 8,830 10,663 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.000% 4/1/17 (Prere.) 4,000 4,365 Santa Clarita CA Community College District GO 0.000% 8/1/29 (4) 2,480 1,499 Santa Clarita CA Community College District GO 5.000% 8/1/32 5,450 6,257 Santa Monica CA Community College District GO 0.000% 8/1/24 4,500 3,531 Santa Monica CA Community College District GO 0.000% 8/1/26 11,025 7,979 Santa Monica CA Community College District GO 4.000% 8/1/30 2,000 2,153 Santa Monica CA Community College District GO 4.000% 8/1/32 2,565 2,727 Santa Monica CA Community College District GO 4.000% 8/1/33 3,510 3,725 Santa Rosa CA Elementary School District GO 3.000% 5/1/16 715 738 Santa Rosa CA High School District GO 3.000% 5/1/16 2,760 2,849 Santa Rosa CA High School District GO 3.000% 5/1/17 1,110 1,168 Santa Rosa CA High School District GO 4.000% 5/1/18 2,230 2,444 Santa Rosa CA High School District GO 5.000% 5/1/19 2,040 2,363 Santa Rosa CA High School District GO 5.000% 5/1/20 1,150 1,363 Santa Rosa CA Wastewater Revenue 0.000% 9/1/28 (4) 11,095 6,933 Santa Rosa CA Wastewater Revenue 5.000% 9/1/29 2,870 3,316 Santa Rosa CA Wastewater Revenue 5.000% 9/1/30 3,055 3,516 Santa Rosa CA Wastewater Revenue 5.000% 9/1/33 1,425 1,621 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 2.000% 10/1/15 3,110 3,143 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 3.000% 10/1/16 1,860 1,934 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 3.000% 10/1/17 1,915 2,020 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 4.000% 10/1/18 1,960 2,146 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/19 2,040 2,353 Signal Hill CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/20 (15) 2,120 2,491 Simi Valley CA Unified School District GO 0.000% 8/1/26 (4) 3,030 2,115 Simi Valley CA Unified School District GO 0.000% 8/1/27 (4) 2,900 1,893 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/29 2,125 2,359 Solana Beach CA School District Special Tax Revenue 5.000% 9/1/32 2,665 2,920 Solano County CA COP 5.000% 11/1/17 (14) 4,110 4,560 Solano County CA COP 5.000% 11/1/18 (14) 3,810 4,225 Solano County CA COP 5.000% 11/1/19 (14) 3,995 4,427 Solano County CA COP 5.000% 11/1/20 (14) 4,195 4,649 Solano County CA COP 5.000% 11/1/21 (14) 4,405 4,864 Sonoma County CA Sales Tax Revenue 5.000% 9/1/27 (14) 6,365 7,021 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/23 1,000 1,192 South Orange County CA Public Financing Authority Special Tax Revenue 5.000% 8/15/25 1,250 1,469 South San Francisco CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/31 (14) 9,255 9,493 3 Southern California Public Power Authority Revenue 5.000% 7/1/25 6,735 8,386 3 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,645 6,867 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,797 Southern California Public Power Authority Revenue 5.000% 7/1/29 5,000 5,858 Southern California Public Power Authority Revenue 5.000% 7/1/30 10,750 12,594 Southern California Public Power Authority Revenue (Apex Power Project) 5.000% 7/1/33 5,500 6,459 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/23 4,175 4,874 Southern California Public Power Authority Revenue (Canyon Power Project) 5.250% 7/1/27 6,950 8,135 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/28 3,500 4,129 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/29 2,500 2,929 Southern California Public Power Authority Revenue (Linden Wind Energy Project) 5.000% 7/1/30 2,500 2,929 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/28 5,000 5,838 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/29 5,000 5,835 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/16 550 585 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/18 1,040 1,174 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/23 5,270 6,228 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/24 5,000 5,930 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/25 7,000 8,345 Southern California Public Power Authority Revenue (Natural Gas Project) 5.250% 11/1/26 3,500 4,164 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/28 2,000 2,343 Southern California Public Power Authority Revenue (Natural Gas Project) 5.000% 11/1/33 4,130 4,880 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/23 5,000 5,724 Southern California Public Power Authority Revenue VRDO 0.010% 3/6/15 LOC 8,500 8,500 St. Helena CA Unified School District GO 0.000% 8/1/27 4,550 3,516 State Center California Community College District GO 5.000% 8/1/31 (4) 5,880 6,378 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/22 (15) 1,000 1,193 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/23 (15) 1,000 1,200 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/24 (15) 1,000 1,206 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/25 (15) 1,250 1,497 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/26 (15) 1,375 1,630 Stockton CA Public Financing Authority Wastewater Revenue 5.000% 9/1/27 (15) 1,250 1,466 Stockton CA Public Financing Authority Water Revenue (Delta Water Supply Project) 6.125% 10/1/35 1,000 1,177 Stockton CA Unified School District GO 5.000% 8/1/28 (15) 1,000 1,163 Stockton CA Unified School District GO 5.000% 8/1/29 (15) 600 694 Stockton CA Unified School District GO 4.000% 8/1/30 (4) 1,960 2,077 Stockton CA Unified School District GO 5.000% 8/1/30 (15) 1,555 1,788 Stockton CA Unified School District GO 5.000% 8/1/31 (15) 1,875 2,156 Stockton CA Unified School District GO 5.000% 8/1/32 (15) 2,060 2,358 Stockton CA Unified School District GO 5.000% 8/1/33 (15) 2,250 2,552 Stockton CA Unified School District GO 5.000% 8/1/34 (15) 2,105 2,386 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/23 (15) 1,015 1,219 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/25 (15) 1,000 1,190 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/26 (15) 1,200 1,414 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/27 (15) 1,245 1,448 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/28 (15) 1,280 1,482 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/29 (15) 2,255 2,590 Suisun City CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/30 (15) 1,000 1,146 Sweetwater CA Unified School District GO 5.000% 8/1/23 (15) 1,000 1,217 Sweetwater CA Unified School District GO 5.000% 8/1/24 (15) 1,000 1,227 Sweetwater CA Unified School District GO 5.000% 8/1/27 (15) 7,000 8,281 Sweetwater CA Unified School District GO 5.000% 8/1/28 (15) 8,000 9,367 2 Sweetwater CA Unified School District GO TOB VRDO 0.040% 3/6/15 (13) 3,300 3,300 Temecula Valley CA Unified School District GO 0.000% 8/1/32 2,000 1,760 Tulare County CA COP 5.000% 8/15/15 (14) 6,460 6,593 Tuolumne CA Wind Project Authority Revenue 5.250% 1/1/24 5,115 5,829 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 2,100 2,435 Turlock CA Irrigation District Revenue 5.000% 1/1/21 3,805 4,394 Turlock CA Irrigation District Revenue 5.000% 1/1/22 5,415 6,259 Turlock CA Irrigation District Revenue 5.000% 1/1/28 7,020 8,054 Turlock CA Irrigation District Revenue 5.000% 1/1/29 6,400 7,317 Turlock CA Irrigation District Revenue 5.000% 1/1/30 7,770 8,849 Union CA Elementary School District GO 2.000% 9/1/15 1,675 1,691 Union CA Elementary School District GO 2.000% 9/1/16 2,150 2,204 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/2/15 1,420 1,420 University of California Regents Medical Center Pooled Revenue VRDO 0.010% 3/2/15 11,750 11,750 University of California Regents Medical Center Revenue 5.000% 5/15/19 (14) 5,075 5,179 University of California Regents Medical Center Revenue 5.000% 5/15/20 (14) 5,065 5,169 University of California Regents Medical Center Revenue 5.000% 5/15/25 19,385 20,638 University of California Regents Medical Center Revenue 5.000% 5/15/26 10,095 10,741 University of California Regents Medical Center Revenue 5.000% 5/15/32 14,940 17,254 University of California Regents Medical Center Revenue 5.000% 5/15/33 5,000 5,739 University of California Revenue 5.000% 5/15/15 (Prere.) 1,185 1,209 University of California Revenue 5.000% 5/15/15 (Prere.) 555 566 University of California Revenue 5.000% 5/15/15 (Prere.) 240 245 University of California Revenue 5.000% 5/15/17 (4) 19,435 19,834 University of California Revenue 5.000% 5/15/18 (4) 9,445 9,639 University of California Revenue 5.000% 5/15/19 (4) 4,035 4,118 University of California Revenue 5.000% 5/15/20 (4) 30,900 31,532 University of California Revenue 5.000% 5/15/21 (4) 14,915 15,219 University of California Revenue 5.000% 5/15/22 5,420 6,528 University of California Revenue 5.000% 5/15/22 9,000 11,075 University of California Revenue 5.750% 5/15/25 3,000 3,585 University of California Revenue 5.000% 5/15/26 (14) 10,000 10,646 University of California Revenue 5.000% 5/15/27 10,900 12,834 University of California Revenue 5.000% 5/15/28 11,680 13,724 University of California Revenue 4.500% 5/15/31 (4) 10,260 10,445 University of California Revenue 5.000% 5/15/32 14,020 16,201 University of California Revenue 5.250% 5/15/32 5,000 6,007 University of California Revenue 5.000% 5/15/33 15,240 17,722 University of California Revenue 5.000% 5/15/33 10,110 11,756 University of California Revenue 5.000% 5/15/34 15,900 18,426 University of California Revenue 4.500% 5/15/35 (4) 4,260 4,337 University of California Revenue PUT 5.000% 5/15/23 40,000 49,261 2 University of California Revenue TOB VRDO 0.020% 3/2/15 9,650 9,650 University of California Revenue VRDO 0.020% 3/6/15 5,300 5,300 Upland CA Community Facilities District No. 2003-2 Improvement Area No. 1 Special Tax Revenue 5.000% 9/1/31 1,110 1,237 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/22 600 715 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/23 575 685 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/24 1,325 1,575 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/25 1,390 1,640 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/26 1,460 1,704 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/27 1,200 1,381 Vacaville CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 1,200 1,368 Ventura County CA Community College District GO 5.000% 8/1/24 1,210 1,472 Ventura County CA Community College District GO 5.000% 8/1/25 1,915 2,322 Ventura County CA Community College District GO 5.000% 8/1/27 2,205 2,655 Ventura County CA Community College District GO 0.000% 8/1/28 15,000 9,513 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/24 1,200 1,437 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/29 1,000 1,154 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/32 2,000 2,290 Ventura County CA Public Financing Authority Lease Revenue 5.000% 11/1/33 1,250 1,428 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/18 (4) 400 454 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/19 (4) 300 348 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/20 (4) 275 324 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/21 (4) 265 317 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/22 (4) 335 404 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/23 (4) 400 485 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/24 (4) 585 715 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/26 (4) 700 846 3 Vista CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/27 (4) 1,410 1,683 Vista CA Unified School District GO 5.000% 8/1/24 5,000 6,059 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 2,000 2,261 Walnut CA Energy Center Authority Revenue 5.000% 1/1/33 2,515 2,931 Washington Township CA Health Care District Revenue 6.000% 7/1/29 1,000 1,152 West Basin CA Municipal Water District Revenue 4.000% 8/1/15 4,810 4,890 West Basin CA Municipal Water District Revenue 5.000% 8/1/22 2,000 2,427 3 West Contra Costa CA Unified School District GO 4.000% 8/1/17 850 916 3 West Contra Costa CA Unified School District GO 5.000% 8/1/18 1,000 1,130 3 West Contra Costa CA Unified School District GO 5.000% 8/1/20 250 295 West Contra Costa CA Unified School District GO 6.000% 8/1/26 5,000 6,670 West Contra Costa CA Unified School District GO 5.000% 8/1/30 3,425 4,008 West Contra Costa CA Unified School District GO 5.000% 8/1/31 5,690 6,629 3 West Contra Costa CA Unified School District GO 5.000% 8/1/32 1,825 2,109 West Contra Costa CA Unified School District GO 5.000% 8/1/32 5,560 6,457 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,650 1,270 3 West Contra Costa CA Unified School District GO 5.000% 8/1/33 915 1,056 3 West Contra Costa CA Unified School District GO 5.000% 8/1/33 1,020 1,177 West Contra Costa CA Unified School District GO 5.000% 8/1/33 3,265 3,783 3 West Contra Costa CA Unified School District GO 5.000% 8/1/34 2,010 2,309 3 West Contra Costa CA Unified School District GO 5.000% 8/1/34 1,070 1,229 3 West Contra Costa CA Unified School District GO 5.000% 8/1/35 1,400 1,603 3 West Contra Costa CA Unified School District GO 5.000% 8/1/35 1,000 1,145 West Valley-Mission Community College District GO 5.000% 8/1/30 (4) 1,335 1,419 Westlands CA Water District Revenue 5.000% 9/1/21 (4) 750 890 Westlands CA Water District Revenue 5.000% 9/1/22 (4) 750 898 Westlands CA Water District Revenue 5.000% 9/1/24 (4) 1,000 1,195 Westlands CA Water District Revenue 5.000% 9/1/25 (4) 1,250 1,483 William S. Hart Union High School District California GO 5.000% 9/1/25 1,735 2,076 William S. Hart Union High School District California GO 5.000% 9/1/26 1,085 1,282 William S. Hart Union High School District California GO 5.000% 9/1/27 1,500 1,752 William S. Hart Union High School District California GO 0.000% 8/1/34 (4) 3,880 1,784 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/18 500 567 Yucaipa Valley CA Water District Water System Revenue 5.000% 9/1/19 1,020 1,185 Guam (0.1%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/20 540 614 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/28 1,250 1,412 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/33 4,000 4,546 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.000% 7/1/35 500 558 Guam Power Authority Revenue 5.000% 10/1/22 1,125 1,310 Guam Power Authority Revenue 5.000% 10/1/26 1,810 2,082 Guam Power Authority Revenue 5.000% 10/1/30 1,470 1,651 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 1,775 1,817 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 1,500 1,590 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/17 1,500 1,633 Total Tax-Exempt Municipal Bonds (Cost $8,780,090) Total Investments (100.2%) (Cost $8,780,090) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) 1 Adjustable-rate security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, the aggregate value of these securities was $151,154,000, representing 1.6% of net assets. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2015. KEY TO ABBREVIATIONS California Intermediate-Term Tax-Exempt Fund ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PILOT – Payments in Lieu of Taxes. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. California Intermediate-Term Tax-Exempt Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2015, 100% of the market value of the fund's investments was determined based on Level 2 inputs. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). The fund had no open futures contracts at February 28, 2015. D. At February 28, 2015, the cost of investment securities for tax purposes was $8,782,796,000. Net unrealized appreciation of investment securities for tax purposes was $532,010,000, consisting of unrealized gains of $536,899,000 on securities that had risen in value since their purchase and $4,889,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD CALIFORNIA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 16, 2015 VANGUARD CALIFORNIA TAX-FREE FUNDS /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 16, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
